

[wellsfargoimage.jpg]
Execution Version



Loan Number / CUSIP Number: 1011463 / 42220UAE9







--------------------------------------------------------------------------------



TERM LOAN AGREEMENT
Dated as of February 27, 2014
by and among
HEALTHCARE REALTY TRUST INCORPORATED,
as Borrower,


THE FINANCIAL INSTITUTIONS PARTY HERETO
AND THEIR ASSIGNEES UNDER SECTION 9.07,
as Lenders,


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,


and

LEGAL02/34647694v6

--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION,
as Syndication Agent,


and


U.S. BANK NATIONAL ASSOCIATION,
FIFTH THIRD BANK
and
BRANCH BANKING AND TRUST COMPANY,
as Co-Documentation Agents





--------------------------------------------------------------------------------



WELLS FARGO SECURITIES, LLC


and


PNC CAPITAL MARKETS LLC,

as Joint Lead Arrangers and Joint Book Runners



-ii-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------





TABLE OF CONTENTS
Article and Section    Page


ARTICLE I DEFINITIONS AND ACCOUNTING TERMS    1
1.01    Defined Terms.    1
1.02    Interpretive Provisions.    19
1.03    Accounting Terms.    20
1.04    Rounding.    20
1.05    References to Agreements and Laws.    21
1.06    Times of Day.    21
ARTICLE II COMMITMENTS AND EXTENSIONS OF CREDIT    21
2.01    Commitments.    21
2.02    Borrowings, Conversions and Continuations.    21
2.03    [Intentionally Omitted].    22
2.04    [Intentionally Omitted].    22
2.05    Repayment of Loans.    22
2.06    Prepayments.    23
2.07    [Intentionally Omitted].    23
2.08    Interest.    23
2.09    Fees.    24
2.10    Computation of Interest and Fees.    24
2.11    Payments Generally; Administrative Agent’s Clawback.    25
2.12    Sharing of Payments.    26
2.13    Evidence of Debt.    26
2.14    Defaulting Lenders.    27

-i-
LEGAL02/34647694v6        
    

--------------------------------------------------------------------------------



2.15    [Intentionally Omitted].    28
2.16    Additional Loans.    28
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY    29
3.01    Taxes.    29
3.02    Illegality.    32
3.03    Inability to Determine Rates.    33
3.04    Increased Cost; Capital Adequacy.    33
3.05    Compensation for Losses.    34
3.06    Mitigation Obligations; Replacement of Lenders.    35
3.07    Survival Losses.    35
ARTICLE IV    36
CONDITIONS PRECEDENT TO EXTENSIONS OF CREDIT    36
4.01    Conditions to Initial Borrowing.    36
4.02    Conditions to Continuations and Conversions.    37
ARTICLE V    38
REPRESENTATIONS AND WARRANTIES    38
5.01    Corporate Existence and Power.    38
5.02    Corporate and Governmental Authorization; No Contravention.    38
5.03    Binding Effect.    39
5.04    Litigation.    39
5.05    Compliance with ERISA.    39
5.06    Environmental Matters.    39
5.07    Material Subsidiaries and Specified Affiliates.    41
5.08    Not an Investment Company.    41
5.09    Margin Stock.    41
5.10    Compliance with Laws.    41

-ii-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



5.11    Absence of Liens.    41
5.12    Indebtedness.    41
5.13    Contingent Liabilities.    42
5.14    Investments.    42
5.15    Solvency.    42
5.16    Taxes.    42
5.17    REIT Status.    42
5.18    Specified Affiliates.    42
5.19    Financial Condition.    42
5.20    No Material Adverse Effect.    43
5.21    Accuracy and Completeness of Information.    43
5.22    Anti-Corruption Laws and Sanctions.    43
ARTICLE VI COVENANTS    44
6.01    Information.    44
6.02    Payment of Obligations.    47
6.03    Maintenance of Property; Insurance.    47
6.04    Conduct of Business and Maintenance of Existence.    48
6.05    Compliance with Laws.    48
6.06    Inspection of Property, Books and Records.    48
6.07    Negative Pledge.    49
6.08    Consolidations, Mergers and Sales and Transfers of Assets.    50
6.09    Creation of Subsidiaries.    50
6.10    Incurrence and Existence of Debt.    50
6.11    Transactions with Affiliates.    51
6.12    Use of Proceeds.    51
6.13    Organization Documents.    52

-iii-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



6.14    Investments.    52
6.15    Repurchase, Retirement or Redemption of Capital Stock.    53
6.16    Financial Covenants.    53
6.17    Specified Affiliates.    53
6.18    REIT Status.    53
6.19    Leases.    53
6.20    Favorable Treatment.    54
6.21    Construction in Progress.    54
6.22    Limitation on Certain Agreements.    54
ARTICLE VII    54
EVENTS OF DEFAULT AND REMEDIES    54
7.01    Events of Default.    54
7.02    Application of Funds.    56
ARTICLE VIII ADMINISTRATIVE AGENT    57
8.01    Appointment and Authorization.    57
8.02    Wells Fargo as Lender.    58
8.03    Approvals of Lenders.    58
8.04    Notice of Events of Default.    59
8.05    Administrative Agent’s Reliance.    59
8.06    Lender Credit Decision.    60
8.07    Successor Administrative Agent.    60
8.08    Titled Agents.    61
ARTICLE IX MISCELLANEOUS    61
9.01    Amendments, Etc.    61
9.02    Notices and Other Communications.    63
9.03    No Waiver; Cumulative Remedies.    65

-iv-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



9.04    Attorney Costs, Expenses and Taxes.    65
9.05    Indemnification by the Borrower.    66
9.06    Payments Set Aside.    67
9.07    Successors and Assigns.    67
9.08    Confidentiality.    71
9.09    Set‑off.    71
9.10    Interest Rate Limitation.    72
9.11    Counterparts.    72
9.12    Integration; Effectiveness.    72
9.13    Survival of Representations and Warranties.    73
9.14    Severability.    73
9.15    Replacement of Lenders.    73
9.16    GOVERNING LAW.    74
9.17    WAIVER OF RIGHT TO TRIAL BY JURY.    75
9.18    No Conflict.    75
9.19    USA PATRIOT Act Notice.    75
9.20    No Advisory or Fiduciary Responsibility.    75
9.21    [Intentionally Omitted]    76
9.22    Entire Agreement.    76






SCHEDULES


2.01    Lenders and Commitments
5.04    Litigation

-v-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



5.06    Environmental Matters
5.07    Material Subsidiaries and Specified Affiliates
5.10    Compliance with Laws
5.12    Indebtedness
5.13    Contingent Liabilities
5.14    Investments
9.02    Notice Addresses




EXHIBITS


1.01    Form of Disbursement Instruction Agreement
2.02    Form of Loan Notice
2.13    Form of Note
6.01    Form of Compliance Certificate
6.20    Form of Guaranty
9.07    Form of Assignment and Assumption





-vi-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



TERM LOAN AGREEMENT




THIS TERM LOAN AGREEMENT (this “Credit Agreement” or this “Agreement”) dated as
of February 27, 2014 by and among HEALTHCARE REALTY TRUST INCORPORATED, a
corporation formed under the laws of the State of Maryland (the “Borrower”),
each of the financial institutions initially a signatory hereto together with
their successors and assignees under Section 9.07 (the “Lenders”), WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative
Agent”), and PNC BANK, NATIONAL ASSOCIATION, as Syndication Agent (the
“Syndication Agent”).


WHEREAS, the Lenders desire to make available to the Borrower a term loan
facility in the aggregate principal amount of $200,000,000 on the terms and
conditions contained herein.


NOW, THEREFORE, in consideration of these premises and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:




ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS


1.01    Defined Terms.


As used in this Credit Agreement, the following terms have the meanings set
forth below:


“Acquisition” means the purchase or acquisition by any Person of (a) more than
50% of the Capital Stock with ordinary voting power of another Person or (b) all
or any substantial portion of the property (other than Capital Stock) of another
Person, whether or not involving a merger or consolidation with such Person.


“Additional Lender” means as provided in Section 2.16(b).

-1-
LEGAL02/34647694v6        
    

--------------------------------------------------------------------------------





“Administrative Agent” means Wells Fargo as contractual representative of the
Lenders, or any successor Administrative Agent.


“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 9.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. In no event shall the
Administrative Agent or any Lender be deemed to be an Affiliate of the Borrower.


“Agent‑Related Persons” means the Related Parties of the Administrative Agent.


“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.


“Applicable Percentage” means, for any day, the rate per annum set forth below
opposite the applicable Debt Rating:



-2-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------





Pricing Level
Debt Ratings
(or their equivalents)
Loans that are Eurodollar Rate Loans
Loans that are Base Rate Loans
1
A-/A3 or better
1.00%
0.00%
2
BBB+/Baa1
1.05%
0.05%
3
BBB/Baa2
1.20%
0.20%
4
BBB-/Baa3
1.45%
0.45%
5
BB+/Ba1 and below
1.95%
0.95%



The Borrower will maintain a Debt Rating at all times with at least two (2)
Ratings Services, and the Borrower may, at its option, obtain a third Debt
Rating from another Ratings Service. The applicable Pricing Level will be
determined by reference to the Debt Ratings; provided that:


(a)    if Debt Ratings are provided by two (2) Ratings Services and the Debt
Ratings by the Rating Services indicate different Pricing Levels, then (A) if
they are only one level apart, the applicable Pricing Level shall be determined
by reference to the higher or better Debt Rating and shall be set at the Pricing
Level indicated thereby, and (B) if they are more than one level apart, the
applicable Pricing Level shall be determined by reference to the lower (or
worse) Debt Rating and shall be set at one Pricing Level above the Pricing Level
that would be indicated by the lower Debt Rating (e.g., if the Debt Rating by
one of the Rating Services is A- and the Debt Rating by another of the Rating
Services is Baa3, the Applicable Percentage would be set at Pricing Level 3),


(b)    if Debt Ratings are provided by three (3) or more Ratings Services
acceptable to the Administrative Agent and the Debt Ratings indicate different
Pricing Levels, then the applicable Pricing Level shall be determined by
reference to the lower of the two (2) highest (or best) Debt Ratings and shall
be set at the Pricing Level indicated thereby, and


(c)    if a Debt Rating is not provided by at least two (2) Ratings Services, or
if no Debt Rating is available, then the Applicable Percentage shall be Pricing
Level 5.


The Applicable Percentage shall be determined and adjusted on the first Business
Day following the date of any change in the Debt Rating. Adjustments in the
Applicable Percentage shall be effective as to all Loans from the date of
adjustment. Determinations by the Administrative Agent of the applicable Pricing
Level

-3-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



shall be conclusive absent manifest error. The Administrative Agent shall
promptly notify the Lenders of changes in the Applicable Percentage.


“Approved Bank” means as provided in the definition of “Cash Equivalents”.


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Arrangers” means WFS and PNC Capital Markets in their capacities as joint lead
arrangers and joint book runners.


“Asset Sale” means any sale, lease or other disposition (including any such
transaction effected by way of merger, amalgamation or consolidation) by the
Borrower or any of its Subsidiaries or Specified Affiliates subsequent to the
date hereof of any asset (including stock), including without limitation any
sale-leaseback transaction, whether or not involving a Capital Lease, but
excluding (a) any sale, lease or other disposition in the ordinary course of
business of real property which is the subject of mortgage liens permitted
hereunder, (b) any sale, lease or other disposition of raw materials, supplies
or other nonfixed assets in the ordinary course of business, (c) any sale, lease
or other disposition of surplus, obsolete or worn out machinery, equipment,
molds or other manufacturing equipment in the ordinary course of business to the
extent that the aggregate book value of all of such assets sold, leased or
otherwise disposed of in a fiscal year does not exceed $5,000,000, (d) any sale
or other disposition in the ordinary course of business of readily marketable
securities, (e) any disposition of cash not prohibited hereunder, and (f) the
issuance of any shares of stock in any Specified Affiliate to any officer,
director or employee of the Borrower.


“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit 9.07.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.


“Attorney Costs” means and includes all fees, expenses and disbursements of any
law firm or other external counsel.



-4-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



“Attributable Principal Amount” means (a) in the case of capital leases, the
amount of capital lease obligations determined in accordance with GAAP, (b) in
the case of Synthetic Leases, an amount determined by capitalization of the
remaining lease payments thereunder as if it were a capital lease determined in
accordance with GAAP, (c) in the case of Securitization Transactions, the
outstanding principal amount of such financing, after taking into account
reserve amounts and making appropriate adjustments, determined by the
Administrative Agent in its reasonable judgment and (d) in the case of Sale and
Leaseback Transactions, the present value (discounted in accordance with GAAP at
the debt rate implied in the applicable lease) of the obligations of the lessee
for rental payments during the term of such lease.
“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) the LIBOR Market Index Rate plus 1.0%;
each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Rate or the
LIBOR Market Index Rate (provided that clause (c) shall not be applicable during
any period in which LIBOR is unavailable or unascertainable).


“Base Rate Loan” means a Loan (or portion thereof) that bears interest based on
the Base Rate.


“Borrower” means as provided in the recitals hereto.


“Borrower Materials” means as provided in Section 6.01.


“Borrowing” means the making of the Loans hereunder on the Closing Date.


“Business Day” means (a) a day of the week (but not a Saturday, Sunday or
holiday) on which the offices of the Administrative Agent in San Francisco,
California and New York, New York are open to the public for carrying on
substantially all of the Administrative Agent’s business functions, and (b) if
such day relates to a Eurodollar Rate Loan, any such day that is also a day on
which dealings in Dollars are carried on in the London interbank market. Unless
specifically referenced in this Agreement as a Business Day, all references to
“days” shall be to calendar days.


“Capital Lease” means a lease that would be capitalized on a balance sheet of
the lessee prepared in accordance with GAAP.



-5-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.


“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by (i) the United States or any agency or instrumentality thereof
(provided that the full faith and credit of the United States is pledged in
support thereof) having maturities of not more than twelve (12) months from the
date of acquisition, (b) time deposits and certificates of deposit of (i) any
Lender, (ii) any domestic commercial bank of recognized standing having capital
and surplus in excess of $500,000,000 or (iii) any bank whose short‑term
commercial paper rating from S&P is at least A‑1 or the equivalent thereof or
from Moody’s is at least P‑1 or the equivalent thereof (each an “Approved
Bank”), in each case with maturities of not more than 270 days from the date of
acquisition, (c) commercial paper and variable or fixed rate notes issued by any
Approved Bank (or by the parent company thereof) or any variable rate notes
issued by, or guaranteed by, any domestic corporation rated A‑1 (or the
equivalent thereof) or better by S&P or P‑1 (or the equivalent thereof) or
better by Moody’s and maturing within six (6) months of the date of acquisition,
(d) repurchase agreements entered into by any Person with a bank or trust
company (including any of the Lenders) or recognized securities dealer having
capital and surplus in excess of $500,000,000 for direct obligations issued by
or fully guaranteed by the United States in which such Person shall have a
perfected first priority security interest (subject to no other Liens) and
having, on the date of purchase thereof, a fair market value of at least 100% of
the amount of the repurchase obligations and (e) Investments (classified in
accordance with GAAP as current assets) in money market investment programs
registered under the Investment Company Act of 1940, as amended, that are
administered by reputable financial institutions having capital of at least
$500,000,000 and the portfolios of which are limited to Investments of the
character described in the foregoing subclauses hereof.


“CERCLA” means as provided in Section 5.06.


“CERCLIS” means as provided in Section 5.06.


“Change in Law” means the occurrence, after the date of this Credit Agreement,
of any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
Notwithstanding anything herein to the contrary, (a) the Dodd-

-6-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



Frank Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and
(b) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.


“Change of Control” means the occurrence of any of the following events: (a) any
Person or two (2) or more Persons acting in concert shall have acquired
beneficial ownership, directly or indirectly, of, or shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation, will result in its or their acquisition of or control
over, voting stock of the Borrower (or other securities convertible into such
voting stock) representing 35% or more of the combined voting power of all
voting stock of the Borrower, or (b) during any period of up to twenty-four (24)
consecutive months, commencing after the Closing Date (as defined in the
Existing Credit Agreement), individuals who at the beginning of such twenty-four
(24) month period were directors of the Borrower (together with any new director
whose election by the Borrower’s Board of Directors or whose nomination for
election by the Borrower’s shareholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
directors of the Borrower then in office. As used herein, “beneficial ownership”
shall have the meaning provided in Rule 13d-3 of the SEC under the Securities
Exchange Act of 1934.


“Closing Date” means the date hereof.


“Commitment” means, with respect to each Lender, the obligation of such Lender
to make a Loan in the amount of such Lender’s Committed Amount.


“Committed Amount” means, with respect to each Lender, the amount of such
Lender’s Commitment. The initial Committed Amounts are set forth on
Schedule 2.01.


“Compliance Certificate” means as provided in Section 6.01(c).


“Confidential Information” means as provided in Section 9.08.



-7-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



“Consolidated EBITDA” means, for any period for the Consolidated Group, the sum
of (a) net income attributable to common stockholders (or its equivalent) plus
(b) to the extent deducted in determining net income attributable to common
stockholders (or its equivalent), (i) Consolidated Interest Expense, (ii) the
amount of income taxes (or minus the amount of tax benefits) and
(iii) depreciation and amortization adjusted to exclude the effect (if any) of
(c) extraordinary or nonrecurring items, including without limitation: gains and
losses from the sale of operating properties; non-cash impairment charges; gains
and losses on early extinguishment of Indebtedness; severance and other
restructuring charges; and transaction costs of acquisitions not permitted to be
capitalized pursuant to GAAP, in each case on a consolidated basis determined in
accordance with GAAP. Except as otherwise expressly provided, the applicable
period shall be for the four (4) consecutive fiscal quarters ending as of the
date of determination.


“Consolidated Fixed Charge Coverage Ratio” means the ratio of Consolidated
EBITDA to Consolidated Fixed Charges.


“Consolidated Fixed Charges” means, for any period for the Consolidated Group,
the sum of (a) Consolidated Interest Expense plus (b) current scheduled
principal payments of Funded Debt (including, for purposes hereof, current
scheduled reductions in commitments, but excluding any “balloon” payment or
final payment at maturity that is significantly larger than the scheduled
payments that preceded it) for the period of four (4) consecutive fiscal
quarters beginning the day after the date of determination plus (c) dividends
and distributions on preferred stock, if any, and redemptions and repurchases
thereof, in each case on a consolidated basis determined in accordance with
GAAP. Except as otherwise expressly provided, the applicable period shall be for
the four (4) consecutive fiscal quarters ending as of the date of determination.


“Consolidated Group” means the Borrower and its consolidated subsidiaries, as
determined in accordance with GAAP.


“Consolidated Interest Expense” means, for any period for the Consolidated
Group, all interest expense and letter of credit fee expense, on a consolidated
basis in accordance with GAAP, but including, in any event, the interest
component under Capital Leases and the implied interest component under
Securitization Transactions, but excluding the non-cash portion of interest
expense attributable to Indebtedness convertible by its express terms into
Capital Stock. Except as otherwise expressly provided, the applicable period
shall be for the four (4) consecutive fiscal quarters ending as of the date of
determination.


“Consolidated Leverage Ratio” means the ratio of Consolidated Total Debt to
Consolidated Total Capital.

-8-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------





“Consolidated Secured Debt” means the aggregate principal amount of all
Indebtedness of the Consolidated Group secured by a Lien on any property owned
or leased by them.


“Consolidated Secured Leverage Ratio” means the ratio of Consolidated Secured
Debt to Consolidated Total Capital.


“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
accounts of which would be consolidated with those of the Borrower in its
consolidated financial statements if such statements were prepared as of such
date. For purposes of this Credit Agreement, Specified Affiliates of the
Borrower shall be classified as Consolidated Subsidiaries.


“Consolidated Tangible Net Worth” means, for the Consolidated Group, (a) the sum
of (i) stockholders’ equity on a consolidated basis plus (ii) accumulated
depreciation determined in accordance with GAAP, but with no upward adjustments
due to any revaluation of assets, minus (b) all Intangible Assets (excluding
intangible assets in accordance with FASB ASC 805).


“Consolidated Total Capital” means the sum of (a) Consolidated Tangible Net
Worth plus (b) Consolidated Total Debt.


“Consolidated Total Debt” means all Indebtedness of the Consolidated Group
determined on a consolidated basis.


“Consolidated Unencumbered EBITDA” means the portion of Consolidated EBITDA that
is generated by Consolidated Unencumbered Realty.


“Consolidated Unencumbered Interest Expense” means the portion of Consolidated
Interest Expense that is not attributable to Consolidated Secured Debt.


“Consolidated Unencumbered Leverage Ratio” means the ratio of Consolidated
Unsecured Debt to Consolidated Unencumbered Realty.

-9-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------





“Consolidated Unencumbered Realty” means, for the Consolidated Group, the book
value of all realty (prior to deduction for accumulated depreciation) minus the
book value of real property (prior to deduction for accumulated depreciation)
which is subject to mortgage Liens described in clause (c) of Section 6.07 or
mortgage Liens arising out of the refinancing, extension, renewal or refunding
of any Indebtedness permitted hereunder secured by a mortgage Lien initially
permitted under clause (c) of Section 6.07.


“Consolidated Unsecured Coverage Ratio” means the ratio of Consolidated
Unencumbered EBITDA to Consolidated Unencumbered Interest Expense.


“Consolidated Unsecured Debt” means the portion of Consolidated Total Debt that
is not Consolidated Secured Debt.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.


“Credit Agreement” means as set forth in the introductory paragraph hereof.


“Credit Documents” means this Credit Agreement, the Notes, the Guaranties, if
any, the Fee Letter and the Compliance Certificates.


“Credit Parties” means, collectively, the Borrower and the Guarantors, if any.


“Credit Percentage” means, at any time for each Lender, a fraction (expressed as
a percentage carried to the ninth decimal place), the numerator of which is the
outstanding principal amount of such Lender’s Loan and the denominator of which
is the aggregate outstanding principal amount of all Loans. The initial Credit
Percentages are set forth on Schedule 2.01.


“Debt Rating” means the rating by a Ratings Service for the Borrower’s senior
unsecured (non-credit enhanced) long-term debt.

-10-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------





“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.


“Default” means any event, act or condition that, with notice, the passage of
time, or both, would constitute an Event of Default.


“Defaulting Lender” means, subject to Section 2.14(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loan within 2 Business Days of the
date such Loan was required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent or any Lender any other
amount required to be paid by it hereunder within 2 Business Days of the date
when due, (b) has notified the Borrower and the Administrative Agent in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), or (c) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (c) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.14(f)) upon delivery of written notice
of such determination to the Borrower and each Lender.


“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Percentage, if any, applicable to Base Rate Loans plus (c) 2% per
annum; provided, however, that with respect to a

-11-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



Eurodollar Rate Loan, the Default Rate shall be an interest rate equal to the
interest rate (including any Applicable Percentage) otherwise applicable to such
Loan plus 2% per annum, in each case to the fullest extent permitted by
applicable Law.


“Disbursement Instruction Agreement” means an agreement substantially in the
form of Exhibit 1.01 to be executed and delivered by the Borrower pursuant to
Section 4.01, as the same may be amended, restated or modified from time to time
with the prior written approval of the Administrative Agent.


“Dollar” or “$” means the lawful currency of the United States.


“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.07(b)(iii), (v), (vi) and (vii) (subject to such
consents, if any, as may be required under Section 9.07(b)(iii)).
“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.


“Equity Transaction” means, with respect to any member of the Consolidated
Group, any issuance or sale of shares of its Capital Stock, other than an
issuance (a) to a member of the Consolidated Group, (b) in connection with a
conversion of debt securities to equity, (c) in connection with the exercise by
a present or former employee, officer or director under a stock incentive plan,
stock option plan or other equity-based compensation plan or arrangement, or (d)
in connection with any Acquisition permitted hereunder.


“ERISA” means the Employee Retirement Income Security Act of 1974.


“ERISA Affiliate” means any trade or business (whether or not
incorporated) under common control with the Borrower within the meaning of
Section 414(b) or (c) of the Internal Revenue Code (and Sections 414(m) and (o)
of the Internal Revenue Code for purposes of provisions relating to Section 412
of the Internal Revenue Code).



-12-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition that could reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.


“Eurodollar Rate” means, with respect to any Eurodollar Rate Loan for any
Interest Period, the rate of interest obtained by dividing (i) the rate of
interest per annum determined on the basis of the rate for deposits in Dollars
for a period equal to the applicable Interest Period which appears on Reuters
Screen LIBOR01 Page (or any applicable successor page) at approximately 11:00
a.m. (London time) two Business Days prior to the first day of the applicable
Interest Period by (ii) a percentage equal to 1 minus the stated maximum rate
(stated as a decimal) of all reserves, if any, required to be maintained with
respect to Eurocurrency funding (currently referred to as “Eurocurrency
liabilities”) as specified in Regulation D of the Board of Governors of the
Federal Reserve System (or against any other category of liabilities which
includes deposits by reference to which the interest rate on Eurodollar Rate
Loans is determined or any applicable category of extensions of credit or other
assets which includes loans by an office of any Lender outside of the United
States of America). If, for any reason, the rate referred to in the preceding
clause (i) does not appear on Reuters Screen LIBOR01 Page (or any applicable
successor page), then the rate to be used for such clause (i) shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars would be offered by first class banks in
the London interbank market to the Administrative Agent at approximately 11:00
a.m. (London time) two Business Days prior to the first day of the applicable
Interest Period for a period equal to such Interest Period. Any change in the
maximum rate or reserves described in the preceding clause (ii) shall result in
a change in the Eurodollar Rate on the date on which such change in such maximum
rate becomes effective.


“Eurodollar Rate Loan” means a Loan (or portion thereof) (other than a Base Rate
Loan) that bears interest at a rate based on the Eurodollar Rate.


“Event of Acceleration” means any of the events or conditions set forth in
Sections 7.01(g), (h) or (i) with respect to the Borrower.



-13-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



“Event of Default” means as provided in Section 7.01.


“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable Lending Office
is located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located,
(c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 9.15), any withholding tax that is imposed
on amounts payable to such Foreign Lender at the time such Foreign Lender
becomes a party hereto (or designates a new Lending Office) or is attributable
to such Foreign Lender’s failure or inability (other than as a result of a
Change in Law) to comply with Section 3.01(e), except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 3.01(a), and (d) any U.S. federal withholding Taxes imposed under FATCA.


“Existing Credit Agreement” means that certain Credit Agreement dated as of
October 14, 2011 among the Borrower, the lenders party thereto, Wells Fargo, as
administrative agent, and the other parties thereto.


“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.


“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the immediately preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by the Administrative Agent.


“Fee Letter” means the letter agreement dated as of January 28, 2014, among the
Borrower, the Arrangers, Wells Fargo and PNC Bank, National Association, as
amended and modified.



-14-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each state thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.


“FRB” means the Board of Governors of the Federal Reserve System of the United
States.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.


“Funded Debt” means, as to any Person at a particular time, without duplication,
all of the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:


(a)    all obligations for borrowed money, whether current or long-term
(including the Obligations hereunder), and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments;


(b)    all purchase money indebtedness (including indebtedness and obligations
in respect of conditional sales and title retention arrangements, except for
customary conditional sales and title retention arrangements with suppliers that
are entered into in the ordinary course of business) and all indebtedness and
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable incurred the ordinary course of business and
payable on customary trade terms);


(c)    all direct obligations under letters of credit (including standby and
commercial), bankers’ acceptances and similar instruments (including bank
guaranties, surety bonds, comfort letters, keep-well agreements and capital
maintenance agreements) to the extent such instruments or agreements support
financial, rather than performance, obligations;


(d)    the Attributable Principal Amount of capital leases and Synthetic Leases;


(e)    the Attributable Principal Amount of Securitization Transactions;

-15-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------





(f)    all preferred stock and comparable equity interests providing for
mandatory redemption, sinking fund or other like payments;


(g)    Support Obligations in respect of Funded Debt of another Person;


(h)    Funded Debt of any partnership or joint venture or other similar entity
in which such Person is a general partner or joint venturer, and, as such, has
personal liability for such obligations, but only to the extent there is
recourse to such Person for payment thereof.


For purposes hereof, the amount of Funded Debt shall be determined based on the
outstanding principal amount in the case of borrowed money indebtedness under
clause (a) and purchase money indebtedness and the deferred purchase obligations
under clause (b), based on the maximum amount available to be drawn in the case
of letter of credit obligations and the other obligations under clause (c), and
based on the amount of Funded Debt that is the subject of the Support
Obligations in the case of Support Obligations under clause (g).


“GAAP” means generally accepted accounting principles in effect in the United
States applied on a consistent basis as set forth in (a) the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants, (b) statements and pronouncements of the Financial
Accounting Standards Board and (c) interpretations of the SEC (including
published staff interpretations), in each case subject to the provisions of
Section 1.03. Accounting principles are applied on a “consistent basis” when the
accounting principles applied in a current period are comparable in all material
respects to those accounting principles applied in a preceding period, except to
the extent that new accounting standards have been adopted by such organizations
applicable as of the current period.


“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).



-16-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



“Guarantor” means any party that may give a guaranty of the loans and
obligations hereunder in substantially the form of Exhibit 6.20 or other form
reasonably satisfactory to the Administrative Agent and the Required Lenders, in
each case as amended, supplemented or otherwise modified from time to time.


“Guaranties” means those guaranty agreements, if any, given in respect of the
loans and obligations owing under this Credit Agreement, as amended,
supplemented or otherwise modified from time to time.


“Hazardous Substance” means any toxic or hazardous substance, including
petroleum and its derivatives regulated under the Environmental Laws.


“Increase Effective Date” means as provided in Section 2.16(c).


“Incremental Increases” means as provided in Section 2.16(a).


“Incremental Term Loan” means as provided in Section 2.16(a).


“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:


(a)    all Funded Debt;


(b)    all contingent obligations under letters of credit (including standby and
commercial), bankers’ acceptances and similar instruments (including bank
guaranties, surety bonds, comfort letters, keep-well agreements and capital
maintenance agreements) to the extent such instruments or agreements support
financial, rather than performance, obligations;


(c)    net obligations under any Swap Contract;


(d)    Support Obligations in respect of Indebtedness of another Person; and

-17-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------





(e)    Indebtedness of any partnership or joint venture or other similar entity
in which such Person is a general partner or joint venturer, and, as such, has
personal liability for such obligations, but only to the extent there is
recourse to such Person for payment thereof.


For purposes hereof, the amount of Indebtedness shall be determined based on
Swap Termination Value in the case of net obligations under Swap Contracts under
clause (c) and based on the outstanding principal amount of the Indebtedness
that is the subject of the Support Obligations in the case of Support
Obligations under clause (d).
 
“Indemnified Liabilities” means as provided in Section 9.05.


“Indemnified Taxes” means Taxes other than Excluded Taxes.


“Indemnitees” means as provided in Section 9.05.


“Individual Subsidiary Test” means as provided in the definition of “Material
Subsidiaries” in this Section 1.01.


“Intangible Assets” means all assets consisting of goodwill, patents, trade
names, trademarks, copyrights, franchises, experimental expense, organization
expense, unamortized debt discount and expense, deferred assets (other than
prepaid insurance and prepaid taxes), the excess of cost of shares acquired over
book value of related assets and such other assets as are properly classified as
“intangible assets” in accordance with GAAP, but excluding, for purposes hereof,
leasehold intangible assets and fair value adjustments of debt assumed recorded
by the Borrower in connection with the Borrower’s acquisition of real estate
operations in accordance with FASB ASC 805.


“Interest Payment Date” means, (a) as to any Base Rate Loan, the last Business
Day of each March, June, September and December, and the Termination Date and
(b) as to any Eurodollar Rate Loan, the last Business Day of each Interest
Period for such Loan, the date of repayment of principal of such Loan and the
Termination Date, and in addition, where the applicable Interest Period exceeds
three (3) months, the date every three (3) months after the beginning of such
Interest Period. If an Interest Payment Date falls on a

-18-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



date that is not a Business Day, such Interest Payment Date shall be deemed to
be the immediately succeeding Business Day.


“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), three (3) or six (6)
months thereafter, as selected by the Borrower in its Loan Notice; provided
that:


(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the immediately succeeding Business Day unless
such Business Day falls in another calendar month, in which case such Interest
Period shall end on the immediately preceding Business Day;


(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and


(c)    no Interest Period shall extend beyond the Termination Date.


“Internal Revenue Code” means the Internal Revenue Code of 1986.


“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Capital Stock of another Person, (b) a loan, advance or capital
contribution to, guaranty or assumption of debt of, or purchase or other
acquisition of any other debt or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other
Person, or (c) the purchase or other acquisition (in one transaction or a series
of transactions) of assets of another Person that constitute a business unit.
For purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.


“Investment Policy” means the Borrower’s investment policy as disclosed in its
filings with the SEC from time to time.

-19-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------





“IRS” means the United States Internal Revenue Service.


“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto and each Person who joins as a Lender pursuant to the terms hereof,
together with their respective successors and assigns.


“Lending Office” means, as to any Lender, the office or offices of such Lender
set forth in such Lender’s Administrative Questionnaire or such other office or
offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.


“LIBOR Market Index Rate” means, for any day, the Eurodollar Rate as of that day
that would be applicable for a Eurodollar Rate Loan having a one-month Interest
Period determined at approximately 11:00 a.m. Eastern time for such day (rather
than 11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period as otherwise provided in the definition of “Eurodollar Rate”),
or if such day is not a Business Day, the immediately preceding Business Day.
The LIBOR Market Index Rate shall be determined on a daily basis.


“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing).


“Loan” means as provided in Section 2.01(a).


“Loan Increase” means as provided in Section 2.16(a).

-20-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------





“Loan Notice” means a notice of (a) the Borrowing of Loans, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, which, if in writing, shall be substantially in the form of Exhibit 2.02.


“Master Agreement” means as provided in the definition of “Swap Contract”.


“Material Adverse Effect” means a material adverse effect on (i) the condition
(financial or otherwise), operations, business, assets, liabilities or prospects
of the Borrower and its Subsidiaries taken as a whole, (ii) the ability of the
Borrower to perform any material obligation under the Credit Documents, or (iii)
the rights and remedies of the Administrative Agent and the Lenders under the
Credit Documents.


“Material Subsidiary” means any Subsidiary of the Borrower with net assets or
revenues in excess of 1.5% of the Borrower’s consolidated net assets or revenues
for the most recently ended quarterly period for which financial statements are
available (the “Individual Subsidiary Test”); provided, however, that the
aggregate net assets and revenues of the Material Subsidiaries shall equal at
least 90% of the Borrower’s consolidated net assets and revenues for the most
recently ended quarterly period for which financial statements are available. In
the event that the aggregate net assets and revenues of Subsidiaries meeting the
Individual Subsidiary Test do not equal 90% of the Borrower’s consolidated net
assets and revenues, then the Subsidiaries that do not meet the Individual
Subsidiary Test (starting with the largest Subsidiary based on net assets and
revenue and working down in each case to the next largest Subsidiary based on
net assets and revenue) that are necessary to make the aggregate net assets and
revenues of the Material Subsidiaries equal at least 90% of the net assets and
revenues of the Borrower for the most recently ended quarterly period for which
financial statements are available, shall be included in the definition of
Material Subsidiaries.


“Maximum Rate” means as provided in Section 9.10.


“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.


“Mortgage Receivable” means a promissory note secured by a mortgage, deed of
trust, deed to secure debt or similar security instrument made by a Person
owning an interest in real estate granting a Lien on such interest in real
estate as security for the payment of Indebtedness of which the Borrower or a
Subsidiary is the holder and retains the rights of collection of all payments
thereunder.

-21-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------





“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five (5) plan
years, has made or been obligated to make contributions.


“Notes” means the promissory notes substantially in the form of Exhibit 2.13, if
any, given to each Lender to evidence the Loans of such Lender, as amended,
restated, modified, supplemented, extended, renewed or replaced.


“Obligations” means, without duplication, all advances to, and debts,
liabilities, obligations, covenants and duties of, any Credit Party arising
under any Credit Document or otherwise with respect to any Loan, whether direct
or indirect (including those acquired by assumption), absolute or contingent,
due or to become due, now existing or hereafter arising and including interest
and fees that accrue after the commencement by or against any Credit Party or
any Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. For the avoidance of doubt,
“Obligations” shall not include any obligations under any Swap Contract.


“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.


“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non‑U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.


“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Credit Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Credit Agreement
or any other Credit Document.



-22-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



“Participant” means as provided in Section 9.07(d).


“Participant Register” means as provided in Section 9.07(d).


“Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).


“PBGC” means the Pension Benefit Guaranty Corporation.


“PCB” means as provided in Section 5.06(b).


“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five (5) plan years.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Internal Revenue Code or Title IV of
ERISA, any ERISA Affiliate.


“Platform” means as provided in Section 6.01.


“PNC Capital Markets” means PNC Capital Markets LLC, together with its
successors.
“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Lender then acting as the Administrative
Agent as its prime rate. Each change in the Prime Rate

-23-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



shall be effective as of the opening of business on the day such change in such
prime rate occurs. The parties hereto acknowledge that the rate announced
publicly by the Lender acting as Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.
“Public Lender” means as provided in Section 6.01.


“Ratings Service” means any nationally recognized rating agency reasonably
acceptable to the Administrative Agent.


“Register” means as provided in Section 9.07(c).


“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System, as in effect from time to time.


“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.


“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System, as in effect from time to time.


“REIT” means a real estate investment trust as defined in Sections 856-860 of
the Internal Revenue Code.


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees, advisors and
attorneys‑in‑fact of such Person and of such Person’s Affiliates.


“Release” means as provided in Section 5.06(a).



-24-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.


“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the aggregate Commitments or, if the Commitment of each Lender has
terminated, Lenders holding in the aggregate more than 50% of the outstanding
principal amount of the Loans; provided that (i) the Commitment of, and the Loan
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders and (ii) at all times when two or more Lenders
(excluding Defaulting Lenders) are party to this Agreement, the term “Required
Lenders” shall in no event mean less than two Lenders.


“Responsible Officer” means, for purposes of certifying or confirming matters
related to Organization Documents, incumbency and like matters, the secretary or
assistant secretary, and for other purposes, the chief executive officer,
president, chief financial officer, treasurer, assistant treasurer or other
executive officer or senior vice president of a Credit Party. Any document
delivered hereunder that is signed by a Responsible Officer of a Credit Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Credit Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Credit Party.


“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw‑Hill Companies, Inc. and any successor thereto.


“Sale and Leaseback Transaction” means, with respect to the Borrower or any
Subsidiary, any arrangement, directly or indirectly, with any person whereby the
Borrower or such Subsidiary shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.


“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by OFAC or the U.S. Department of State.


“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.



-25-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person controlled by any such Person.


“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


“Securitization Receivables” means as provided in the definition of
“Securitization Transaction”.


“Securitization Subsidiary” means as provided in the definition of
“Securitization Transaction”.


“Securitization Transaction” means any financing or factoring or similar
transaction (or series of such transactions) entered by any member of the
Consolidated Group pursuant to which such member of the Consolidated Group may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment (the “Securitization Receivables”) to a special purpose
subsidiary or affiliate (a “Securitization Subsidiary”) or any other Person.


“Solvent” means, with respect to any person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such Person, (b) the present fair saleable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured and (c) such Person
is able to realize upon its assets and pay its debts and other liabilities,
contingent obligations and other commitments as they mature. In computing the
amount of contingent liabilities at any time, it is intended that such
liabilities will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.


“Specified Affiliate” means any corporation, association or other business
entity formed for the purpose of earning income not qualified as “rents from
real property” under applicable provisions of the Internal Revenue Code, in
which the Borrower owns substantially all of the economic interest, but less
than 10% of the voting interests, and the remaining economic and voting
interests are subject to restrictions requiring that ownership of such interests
be held by officers, directors or employees of the Borrower.



-26-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise provided, “Subsidiary” shall refer to a
Subsidiary of the Borrower.


“Subsidiary Guarantor” means any Subsidiary of the Borrower which is a
Guarantor.


“Support Obligations” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Support Obligations
shall be deemed to be an amount equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Support Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.


“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross‑currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, that are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master

-27-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.


“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination values determined in
accordance therewith, such termination values, and (b) for any date prior to the
date referenced in clause (a), the amounts determined as the mark‑to‑market
values for such Swap Contracts, as determined based upon one or more mid‑market
or other readily available quotations provided by any recognized dealer in such
Swap Contracts (which may include a Lender or any Affiliate of a Lender).


“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement that
is considered borrowed money indebtedness for tax purposes but is classified as
an operating lease under GAAP.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Termination Date” means February 26, 2019.


“Type” means with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.


“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Internal Revenue Code
for the applicable plan year.


“United States” or “U.S.” means the United States of America.


“Wells Fargo” means Wells Fargo Bank, National Association, together with its
successors.

-28-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------





“WFS” means Wells Fargo Securities, LLC, together with its successors.


“Wholly Owned” means, with respect to any direct or indirect Subsidiary of any
Person, that 100% of the Capital Stock with ordinary voting power issued by such
Subsidiary (other than directors’ qualifying shares and investments by foreign
nationals mandated by applicable Law) is beneficially owned, directly or
indirectly, by such Person.


1.02    Interpretive Provisions.


With reference to this Credit Agreement and each other Credit Document, unless
otherwise provided herein or in such other Credit Document:


(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.


(b)    (i)    The words “herein”, “hereto”, “hereof” and “hereunder” and words
of similar import when used in any Credit Document shall refer to such Credit
Document as a whole and not to any particular provision thereof.


(ii)    Unless otherwise provided or required by context, Article, Section,
Exhibit and Schedule references are to the Credit Document in which such
reference appears.


(iii)    The term “including” is by way of example and not limitation.


(iv)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.



-29-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



(c)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.


(d)    Section headings herein and in the other Credit Documents are included
for convenience of reference only and shall not affect the interpretation of
this Credit Agreement or any other Credit Document.


1.03    Accounting Terms.


(a)    All accounting terms not specifically or completely defined herein shall
be construed in conformity with, and all financial data (including financial
ratios and other financial calculations) required to be submitted pursuant to
this Credit Agreement shall be prepared in conformity with, GAAP applied on a
consistent basis, as in effect from time to time, applied in a manner consistent
with that used in preparing the audited financial statements for the fiscal year
ended December 31, 2010, except as otherwise specifically prescribed herein.


(b)    The Borrower will provide a written summary of changes in GAAP that are
material to the Borrower or in the consistent application thereof with each
annual and quarterly Compliance Certificate delivered in accordance with Section
6.01(c); provided, however, that the furnishing of filings of the Borrower's
quarterly reports on Form 10-Q and annual reports on Form 10-K, as filed with
the SEC, shall satisfy this delivery requirement to the extent such summaries,
consistent with FASB ASC 235-10, Notes to Financial Statements, are contained in
such filings. If at any time any change in GAAP or in the consistent application
thereof would affect the computation of any financial ratio or requirement set
forth in any Credit Document, and either the Borrower or the Required Lenders
shall object in writing to determining compliance based on such change, then
such computations shall continue to be made on a basis consistent with the most
recent financial statements delivered pursuant to Section 6.01(a) or (b) as to
which no such objection has been made.


1.04    Rounding.


Any financial ratios required to be maintained by the Borrower pursuant to this
Credit Agreement shall be calculated by dividing the appropriate component by
the other component, carrying the result to one

-30-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



place more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding‑up if
there is no nearest number).


1.05    References to Agreements and Laws.


Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Credit Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Credit Document; and (b) references to
any Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.


1.06    Times of Day.


Unless otherwise provided, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).




ARTICLE II
COMMITMENTS AND EXTENSIONS OF CREDIT


2.01    Commitments.


Subject to the terms and conditions set forth herein:


(a)    Term Loans. Subject to the terms and conditions set forth in this
Agreement, on the Closing Date each Lender severally agrees to make a term loan
(each a “Loan”) to the Borrower in a principal amount equal to such Lender’s
Committed Amount. Upon a Lender’s making of its Loan, such Lender’s Commitment
shall terminate. Loans may consist of Base Rate Loans, Eurodollar Rate Loans, or
a combination thereof. Once repaid, the principal amount of a Loan may not be
reborrowed.

-31-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------





2.02    Borrowings, Conversions and Continuations.


(a)    The Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
1:00 p.m. (i) with respect to Eurodollar Rate Loans, three (3) Business Days
prior to, or (ii) with respect to Base Rate Loans, one (1) Business Day prior
to, the requested date of the Borrowing, conversion or continuation of Loans.
Each telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Borrower. Except as provided in Sections 2.03(c) and 2.04(b), each conversion or
continuation shall be in a principal amount of (i) with respect to Eurodollar
Rate Loans, $2,000,000 or a whole multiple of $1,000,000 in excess thereof or
(ii) with respect to Base Rate Loans, $500,000 or a whole multiple of $100,000
in excess thereof. Each Loan Notice (whether telephonic or written) shall
specify (i) whether such request is for the Borrowing or a conversion or
continuation, (ii) the requested date of the Borrowing, or such conversion or
continuation (which shall be a Business Day), (iii) the principal amount of
Loans to be borrowed, converted or continued, (iv) the Type of Loans to be
borrowed, converted or continued, and (v) if applicable, the duration of the
Interest Period with respect thereto. If the Borrower fails to specify a Type of
Loan in a Loan Notice, then the applicable Loans shall be made as Base Rate
Loans. If the Borrower fails to select in a timely manner a new Interest Period
for any Eurodollar Rate Loan in accordance with this Section, such Loan will
automatically, on the last day of the current Interest Period therefor, continue
as a Eurodollar Rate Loan with an Interest Period of one (1) month; provided,
however that if a Default or Event of Default exists, such Loan will
automatically, on the last day of the current Interest Period therefor, convert
into a Base Rate Loan notwithstanding the Borrower’s failure to comply with any
of the terms of this Section. If the Borrower requests the Borrowing of, or a
conversion to, or a continuation of, Eurodollar Rate Loans in any Loan Notice,
but fails to specify an Interest Period, the Interest Period will be deemed to
be one (1) month.


(b)    Following receipt of the Loan Notice relating to the making of the Loans
on the Closing Date, the Administrative Agent shall promptly notify each Lender
of the amount, Type and Interest Period, if applicable, of the Loan to be made
by such Lender. Each Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 3:00 p.m. on the Closing Date. Upon satisfaction
of the conditions set forth in Section 4.01, the Administrative Agent shall make
all funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of the Administrative Agent with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with the Disbursement
Instruction Agreement. Promptly after receipt of a Loan Notice requesting a
conversion or continuation of Loans, the Administrative Agent shall notify each
Lender of the proposed

-32-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



conversion or continuation and the terms thereof, including any automatic
conversion to a Base Rate Loan or continuation of Eurodollar Rate Loans.


(c)    Except as otherwise provided herein, without the consent of the Required
Lenders, (i) a Eurodollar Rate Loan may be continued or converted only on the
last day of an Interest Period for such Eurodollar Rate Loan and (ii) any
conversion into, or continuation as, a Eurodollar Rate Loan may be made only if
the conditions set forth in Section 4.02 have been satisfied. During the
existence of a Default or Event of Default, (i) no Loan may be converted to or
continued as a Eurodollar Rate Loan and (ii) at the request of the Required
Lenders, any outstanding Eurodollar Rate Loan shall be converted immediately to
a Base Rate Loan.


(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. The determination of the
Eurodollar Rate by the Administrative Agent shall be conclusive in the absence
of manifest error.


(e)    After giving effect to the Borrowing, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than three (3) Interest Periods in effect with respect to Loans.


2.03    [Intentionally Omitted].


2.04    [Intentionally Omitted].


2.05    Repayment of Loans.


The Borrower shall repay to the Lenders on the Termination Date the aggregate
principal amount of Loans outstanding on such date. No scheduled payments on the
principal amount of the Loans shall be required prior to the Termination Date.


2.06    Prepayments.

-33-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------





(a)    Voluntary Prepayments. The Loans (subject to clauses (b) and (c) below)
may be repaid in whole or in part without premium or penalty (except, in the
case of Loans other than Base Rate Loans, amounts payable pursuant to Section
3.05); provided that:


(i)    (A) notice thereof must be received by 1:00 p.m. by the Administrative
Agent (I) with respect to Eurodollar Rate Loans, at least three (3) Business
Days prior to the date of prepayment and (II) with respect to Base Rate Loans,
at least one (1) Business Day prior to the date of prepayment, and (B) any such
prepayment shall be in the principal amount of (i) with respect to Eurodollar
Rate Loans, $2,000,000 or a whole multiple of $1,000,000 in excess thereof or
(ii) with respect to Base Rate Loans, $500,000 or a whole multiple of $100,000
in excess thereof, or, in each case, the entire remaining principal amount
thereof, if less; and


(ii)    [Intentionally Omitted].


Each such notice of voluntary repayment hereunder shall be irrevocable and shall
specify the date and amount of prepayment and the Loans and Types of Loans which
are to be prepaid. The Administrative Agent will give prompt notice to the
Lenders of any prepayment on the Loans and the Lender’s interest therein.
Prepayments of Eurodollar Rate Loans hereunder shall be accompanied by accrued
interest thereon and breakage amounts, if any, under Section 3.05.


(b)    [Intentionally Omitted].


(c)    Application. Within each Loan, prepayments will be applied first to Base
Rate Loans, then ratably to Eurodollar Rate Loans. In addition:


(i)    Voluntary Prepayments. Voluntary prepayments shall be applied as
specified by the Borrower. Voluntary prepayments on the Obligations will be paid
by the Administrative Agent to the Lenders ratably in accordance with their
respective interests therein (except for Defaulting Lenders where their share
will be held as provided in Section 2.14 hereof).


(ii)    [Intentionally Omitted].

-34-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------





2.07    [Intentionally Omitted].


2.08    Interest.


(a)    Subject to the provisions of clause (b) below, (i) each Loan that is a
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for the Interest Period at a rate per annum equal to the Eurodollar Rate
for such Interest Period plus the Applicable Percentage for Eurodollar Rate
Loans; and (ii) each Loan that is a Base Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing or conversion
date at a rate per annum equal to the Base Rate plus the Applicable Percentage
for Base Rate Loans.


(b)    (i)    If any amount payable by the Borrower under any Credit Document is
not paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Law.


(ii)    After the occurrence and during the continuance of an Event of Default
under Section 7.01(g) or (h), the Borrower shall pay interest on the principal
amount of all outstanding Obligations hereunder at a fluctuating interest rate
per annum at all times equal to the Default Rate to the fullest extent permitted
by applicable Law.


(iii)    After the occurrence and during the continuance of an Event of Default
other than under Section 7.01(g) or (h), upon the request of the Required
Lenders, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Law.


(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.


(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and

-35-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.


2.09    Fees.


(a)    [Intentionally Omitted].


(b)    Upfront and Other Fees. The Borrower agrees to pay to the Administrative
Agent for the benefit of the Lenders the upfront and other fees provided in the
Fee Letter.


(c)    [Intentionally Omitted].


(d)    Administrative Agent’s Fees. The Borrower agrees to pay the
Administrative Agent such fees as provided in the Fee Letter or as may be
otherwise agreed by the Administrative Agent and the Borrower from time to time.


(e)    [Intentionally Omitted].


(f)    Other Fees.


(i)    The Borrower shall pay to the Arrangers and the Administrative Agent for
their own respective account fees in the amounts and at the times specified in
the Fee Letter. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.


(ii)    The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.


2.10    Computation of Interest and Fees.

-36-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------





All computations of interest and fees shall be made on the basis of a 360‑day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365‑day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.11(a), bear interest for one
day.


2.11    Payments Generally; Administrative Agent’s Clawback.


(a)    All payments to be made by the Borrower shall be made without condition
or deduction for any counterclaim, defense, recoupment or set-off. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the Lenders to
which such payment is owed, at the Administrative Agent’s Office in Dollars and
in immediately available funds not later than 2:00 p.m. on the date specified
herein. The Administrative Agent will promptly distribute to each Lender its
Credit Percentage (or other applicable share as provided herein) of such payment
in like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent after 2:00 p.m. shall be deemed
received on the immediately succeeding Business Day and any applicable interest
or fee shall continue to accrue.


(b)    Subject to the definition of “Interest Period,” if any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.


(c)    (i)    [Intentionally Omitted].


(ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding

-37-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



the date of payment to the Administrative Agent, at the greater of the Federal
Funds Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation. A notice from the
Administrative Agent of amounts owing under this subsection shall be conclusive
absent manifest error.


(d)    If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to making of the Loans set forth in
Section 4.01 are not satisfied or waived in accordance with the terms hereof,
the Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.


(e)    The obligations of the Lenders hereunder to make Loans and to make
payments pursuant to Sections 9.04 and 9.05(b) are several and not joint. The
failure of any Lender to make any Loan or to make any payment under Section 9.04
or 9.05(b) on any date required hereunder shall not relieve any other Lender of
its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or to make
its payment under Sections 9.04 and 9.05(b).


(f)    Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.


(g)    If at any time insufficient funds are received by or are available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, toward costs and
expenses (including Attorney Costs and amounts payable under Article III)
incurred by the Administrative Agent and each Lender, (ii) second, toward
repayment of interest and fees then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest and fees then due to
such parties, and (iii) third, toward repayment of principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.


2.12    Sharing of Payments.


If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans or accrued interest thereon
greater than its

-38-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that:


(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and


(ii)    the provisions of this Section shall not be construed to apply to (A)
any payment made by the Borrower pursuant to and in accordance with the express
terms of this Credit Agreement or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply).


The Borrower agrees that any Lender so purchasing a participation from another
Lender may, to the fullest extent permitted by law, exercise all its rights of
payment (including the right of set‑off, but subject to Section 9.09) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation. The Administrative
Agent will keep records (which shall be conclusive and binding in the absence of
manifest error) of participations purchased under this Section and will in each
case notify the Lenders following any such purchases or repayments. Each Lender
that purchases a participation pursuant to this Section shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Credit Agreement with respect to the portion
of the Obligations purchased to the same extent as though the purchasing Lender
were the original owner of the Obligations purchased.


2.13    Evidence of Debt.


(a)    The Loan made by each Lender shall be evidenced by one or more accounts
or records maintained by such Lender and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Loan made by each Lender to the Borrower and the interest
and payments thereon. Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligation of the Borrower hereunder
to pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the

-39-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. The
Borrower shall execute and deliver to the Administrative Agent a Note for each
Lender that requests a Note, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.


(b)    [Intentionally Omitted].        


2.14    Defaulting Lenders.


Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable Law:


(a)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and in Section
9.01.


(b)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.09 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, to the payment of
any amounts owing to the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; fourth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and fifth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
at a time when the conditions set forth in Section 4.01 were satisfied or
waived, such payment shall be applied solely to pay the Loans of all Lenders
that are not Defaulting Lenders on a

-40-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



pro rata basis prior to being applied to the payment of any Loans of such
Defaulting Lender until such time as all Loans are held by the Lenders pro rata
in accordance with their respective Credit Percentages (determined assuming each
Lender had funded its Loan in full). Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender pursuant to this subsection shall be deemed paid to
and redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.


(c)    [Intentionally Omitted].


(d)    [Intentionally Omitted].


(e)    [Intentionally Omitted].


(f)    Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein that Lender will, to the extent applicable, purchase, subject to any
amounts owed pursuant to Section 3.05, at par that portion of outstanding Loans
of the other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans to be held pro rata by the Lenders
in accordance with their respective Credit Percentages (determined assuming each
Lender funded its Loan in full), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.


(g)    [Intentionally Omitted].


2.15    [Intentionally Omitted].


2.16    Additional Loans.



-41-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



(a)    Request for Increase. The Borrower may from time to time, request by
notice to the Administrative Agent (x) an increase in the amount of the Loans
(each, a “Loan Increase”) or (y) one or more term loan tranches (each, an
“Incremental Term Loan”; each Incremental Term Loan and each Loan Increase,
collectively, referred to as the “Incremental Increases”); provided that (i) the
principal amount for all such Incremental Increases in the aggregate since the
Closing Date (including the then requested Incremental Increase) shall not
exceed $100,000,000, (ii) any such request for an Incremental Increase shall be
in a minimum amount of $30,000,000 (or a lesser amount in the event such amount
represents all remaining availability under this Section), (iii) no Incremental
Term Loan shall mature earlier than the Termination Date, and (iv) each
Incremental Increase shall constitute Obligations hereunder and shall be
guaranteed pursuant to the Guaranties on a pari passu basis with the other
Obligations hereunder.


(b)    Process for Increase. Incremental Increases may be (but shall not be
required to be) provided by any existing Lender, in each case on terms permitted
in this Section and otherwise on terms reasonably acceptable to the
Administrative Agent, or by any other Person that qualifies as an Eligible
Assignee (each such other Person, an “Additional Lender”) pursuant to a joinder
agreement in form and substance reasonably satisfactory to the Administrative
Agent; provided that the Administrative Agent shall have consented (in each
case, such consent not to be unreasonably withheld) to each such Lender or
proposed Additional Lender providing such Incremental Increase. No Lender shall
have any obligation to increase its Loan or participate in an Incremental Term
Loan, as the case may be, and no consent of any Lender, other than the Lenders
agreeing to provide any portion of an Incremental Increase, shall be required to
effectuate such Incremental Increase.


(c)    Effective Date and Allocations. The Administrative Agent and the Borrower
shall determine the effective date of any Incremental Increase (the “Increase
Effective Date”) and the final allocations therefor. The Administrative Agent
shall promptly notify the Borrower and the Lenders of the final allocation of
such Incremental Increase and the Increase Effective Date.


(d)    Conditions to Effectiveness of Increase. As a condition precedent to any
Incremental Increase, the Borrower shall deliver to the Administrative Agent a
certificate of each Credit Party dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such
Credit Party (i) certifying and attaching the resolutions adopted by such Credit
Party approving or consenting to such Incremental Increase, (ii) in the case of
the Borrower, certifying that, before and after giving effect to such
Incremental Increase, (A) the representations and warranties contained in
Article V and the other Credit Documents are true and correct in all material
respects (or in the case of a representation or warranty qualified by
materiality, true and correct in all respects) on and as of the Increase
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Section, the
representations and warranties contained in subsections (a) and (b) of Section
5.19 shall be deemed to refer to the most recent statements furnished pursuant
to clauses (a) and (b), respectively, of Section 6.01, (B) no Default or

-42-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



Event of Default exists and is continuing and (C) the Borrower and its
Subsidiaries are in pro forma compliance with each of the financial covenants
contained in Section 6.16. To the extent that any Incremental Increase shall
take the form of an Incremental Term Loan, this Agreement shall be amended
(without the need to obtain the consent of any Lender other than the Lenders
providing such Incremental Term Loans), in form and substance satisfactory to
the Administrative Agent, to include such terms as are customary for a term loan
commitment, including mandatory prepayments, assignments and voting provisions;
provided that the covenants, defaults and similar non-economic provisions
applicable to any Incremental Term Loan (i) shall be no more restrictive than
the corresponding terms set forth in the then existing Credit Documents without
the express written consent of the Administrative Agent and the Required Lenders
and (ii) shall not contravene any of the terms of the then existing Credit
Documents. Each Loan Increase shall have the same terms as the outstanding Loans
and be part of the existing term loan facility hereunder.


(e)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.12 or 9.01 to the contrary.




ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY


3.01    Taxes.


(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i) Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Credit Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable Laws require the Borrower or the
Administrative Agent to withhold or deduct any Tax, such Tax shall be withheld
or deducted in accordance with such Laws as determined by the Borrower or the
Administrative Agent, as the case may be, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.
(ii)    If the Borrower or the Administrative Agent shall be required by the
Internal Revenue Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) the Borrower or the Administrative Agent shall withhold or make such
deductions as are determined by the Borrower or the Administrative Agent, as
applicable, to be required based upon the information and documentation it has
received pursuant to subsection (e) below, (B) the Borrower or the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Internal Revenue
Code, and (C) to the extent that the withholding or deduction

-43-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



is made on account of Indemnified Taxes or Other Taxes, the sum payable by the
Borrower shall be increased as necessary so that after any required withholding
or the making of all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or Lender,
as the case may be, receives an amount equal to the sum it would have received
had no such withholding or deduction been made.
(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.
(c)    Tax Indemnifications. (i) Without limiting the provisions of subsection
(a) or (b) above, the Borrower shall, and does hereby, indemnify the
Administrative Agent and each Lender, and shall make payment in respect thereof
within fifteen (15) days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by the Borrower or the Administrative Agent or paid by the
Administrative Agent or such Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. The Borrower shall
also, and does hereby, indemnify the Administrative Agent, and shall make
payment in respect thereof within ten (10) days after demand therefor, for any
amount which a Lender for any reason fails to pay indefeasibly to the
Administrative Agent as required by clause (ii) of this subsection. A
certificate as to the amount of any such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
(ii)    Without limiting the provisions of subsection (a) or (b) above, each
Lender shall, and does hereby, indemnify the Borrower and the Administrative
Agent, and shall make payment in respect thereof within ten (10) days after
demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for the Borrower or the Administrative
Agent) incurred by or asserted against the Borrower or the Administrative Agent
by any Governmental Authority as a result of the failure by such Lender to
deliver, or as a result of the inaccuracy, inadequacy or deficiency of, any
documentation required to be delivered by such Lender to the Borrower or the
Administrative Agent pursuant to subsection (e). Each Lender hereby authorizes
the Administrative Agent to set off and apply any and all amounts at any time
owing to such Lender under this Credit Agreement or any other Credit Document
against any amount due to the Administrative Agent under this clause (ii). The
agreements in this clause (ii) shall survive the resignation and/or replacement
of the Administrative Agent, any assignment of rights by, or the replacement of,
a Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations.
(d)    Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or the
Administrative Agent to a Governmental Authority as provided in this Section
3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Law to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

-44-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



(e)    Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to
the Borrower and to the Administrative Agent, at the time or times prescribed by
applicable Laws or when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Credit Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender's entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrower pursuant to this Credit Agreement or otherwise to establish such
Lender's status for withholding tax purposes in the applicable jurisdiction.
(ii)    Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States,
(A)    any Lender that is a "United States person" within the meaning of Section
7701(a)(30) of the Internal Revenue Code shall deliver to the Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements;
(B)    each Foreign Lender that is entitled under the Internal Revenue Code or
any applicable treaty to an exemption from or reduction of withholding tax with
respect to payments hereunder or under any other Credit Document shall deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Credit Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:
(I)    executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
(II)    executed originals of Internal Revenue Service Form W-8ECI,
(III)    executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,
(IV)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Internal Revenue Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Internal Revenue Code, (B) a “10
percent shareholder” of the Borrower within the meaning of section 881(c)(3)(B)
of the Internal Revenue Code, or (C) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Internal Revenue Code and (y) executed
originals of Internal Revenue Service Form W-8BEN, or

-45-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



(V)    executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(C)    if a payment made to a Lender under any Credit Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by applicable Laws and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Laws (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.


(iii)    Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.
(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses incurred by the Administrative Agent or such Lender, as
the case may be, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.

-46-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



This subsection shall not be construed to require the Administrative Agent or
any Lender to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrower or any other Person.


3.02    Illegality.


If any Lender determines, upon advice of counsel, that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, from the date of such notice
to the date such Lender notifies the Administrative Agent and the Borrower that
the circumstances giving rise to such determination no longer exist:


(i)    any obligation of such Lender to make or continue Eurodollar Rate Loans
or to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended and
the Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay such Eurodollar Rate Loans or convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans (with the Base Rate
determined other than by reference to the Eurodollar Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans or Base Rate
Loan; and


(ii)    if such notice relates to the unlawfulness or asserted unlawfulness of
charging interest based on the Eurodollar Rate, then all Base Rate Loans shall
accrue interest at a Base Rate determined without reference to the Eurodollar
Rate.


Notwithstanding the foregoing and despite the illegality for such a Lender to
make, maintain or fund Eurodollar Rate Loans or Base Rate Loans as to which the
interest rate is determined by reference to the Eurodollar Rate, that Lender
shall remain committed to make Base Rate Loans and shall be entitled to recover
interest thereon based on the Base Rate (determined other than by reference to
the Eurodollar Rate). Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted.



-47-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



3.03    Inability to Determine Rates.


If the Administrative Agent reasonably determines, or the Administrative Agent
is advised by the Required Lenders, that for any reason in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
that (a) Dollar deposits are not being offered to banks in the London interbank
Eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan, or (c) the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to the Required Lenders of funding such
Loan, the Administrative Agent will promptly so notify the Borrower and each
Lender. Thereafter, the obligation of the Lenders to make or maintain Eurodollar
Rate Loans and Base Rate Loans as to which the interest rate is determined by
reference to the Eurodollar Rate shall be suspended until the Administrative
Agent (upon the instruction of the Required Lenders) revokes such notice, such
revocation not to be unreasonably withheld or delayed. Upon receipt of such
notice, the Borrower may revoke any pending request for the Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or, failing that, will be
deemed to have converted such request into a request for the Borrowing of Loans
that are Base Rate Loans (with the Base Rate determined other than by reference
to the Eurodollar Rate) in the amount specified therein.


3.04    Increased Cost; Capital Adequacy.


(a)    Increased Costs Generally. If any Change in Law shall:


(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate);


(ii)    subject any Lender to any tax of any kind whatsoever with respect to
this Credit Agreement or any Eurodollar Rate Loan made by it, or change the
basis of taxation of payments to such Lender in respect thereof (except for
Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition of,
or any change in the rate of, any Excluded Tax payable by such Lender); or


(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Credit Agreement or Eurodollar Rate
Loans made by such Lender;

-48-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------





and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to reduce the amount of any sum received
or receivable by such Lender hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender, the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.


(b)    Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Credit
Agreement, the Commitment of such Lender or the Loan made by such Lender, to a
level below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.


(c)    Certificates for Reimbursement. A duly executed certificate of a Lender
setting forth in reasonable detail the calculation of the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in clause (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within thirty (30) days after
receipt thereof.


(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of the Administrative Agent’s or such Lender’s right to
demand such compensation, provided that the Borrower shall not be required to
compensate a Lender pursuant to the foregoing provisions of this Section for any
increased costs incurred or reductions suffered more than nine (9) months prior
to the date that the Administrative Agent or such Lender, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).


3.05    Compensation for Losses.



-49-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



Upon demand of the Administrative Agent (or any Lender through the
Administrative Agent) from time to time, the Borrower shall promptly compensate
each Lender for and hold each Lender harmless from any loss, cost or expense
incurred by it as a result of:


(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);


(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or


(c)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 9.15;


including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.


For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate used in determining the Eurodollar
Rate for such Loan by a matching deposit or other borrowing in the London
interbank eurodollar market for a comparable amount and for a comparable period,
whether or not such Eurodollar Rate Loan was in fact so funded.


3.06    Mitigation Obligations; Replacement of Lenders.


(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its

-50-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.


(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, the Borrower may replace such Lender in accordance with Section 9.15.


3.07    Survival Losses.


All of the Borrower’s obligations under this Article III shall survive
termination of the Commitments, repayment of all other Obligations hereunder and
resignation of the Administrative Agent.


ARTICLE IV
CONDITIONS PRECEDENT TO EXTENSIONS OF CREDIT


4.01    Conditions to Initial Borrowing.


The obligation of the Lenders to make the Loans hereunder on the Closing Date is
subject to the satisfaction of such of the following conditions in all material
respects on or prior to the Closing Date as shall not have been expressly waived
in accordance with Section 9.01, with each delivery item set forth below in form
and substance satisfactory to the Administrative Agent and each of the Lenders:


(a)    The Administrative Agent shall have received multiple counterparts hereof
signed by each of the parties hereto;



-51-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



(b)    The Administrative Agent shall have received a duly executed Note for the
account of each Lender that requests a Note;


(c)    The Administrative Agent and each Lender shall have received (i) a legal
opinion of the general counsel of the Borrower, in form and substance
satisfactory to the Administrative Agent and the Lenders and (ii) a legal
opinion of Alston & Bird, LLP, counsel to the Administrative Agent, addressed to
the Administrative Agent and the Lenders, addressing the enforceability of the
Loan Documents;


(d)    The Administrative Agent shall have received all documents it may
reasonably request relating to the existence of the Borrower, the corporate
authority for and the validity of each of the Credit Documents, and any other
matters relevant hereto, all in form and substance satisfactory to the
Administrative Agent;


(e)    The Administrative Agent shall have received a Loan Notice requesting the
Loans;


(f)    No Default or Event of Default shall have occurred and be continuing
immediately before the making of the Loans and no Default or Event of Default
shall exist immediately thereafter;


(g)    The representations and warranties of the Borrower made in or pursuant to
the Credit Documents to which it is a party shall be true and correct in all
material respects (or in the case of a representation or warranty qualified by
materiality, true and correct in all respects) as of the date of the making of
the Loans;


(h)    The Administrative Agent shall have received a certificate of the
Borrower, signed on behalf of Borrower by the Borrower’s chief executive officer
or chief financial officer, confirming to the knowledge of such officer that as
of such date (i) the representations and warranties in Article V hereof are true
and correct in all material respects (or in the case of a representation or
warranty qualified by materiality, true and correct in all respects), and (ii)
no Default or Event of Default has occurred and is continuing;


(i)    The Administrative Agent and the Lenders shall have been paid all fees
due and payable in connection herewith (including fees and expenses of counsel);

-52-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------





(j)    Evidence that Section 6.22 of the Existing Credit Agreement has been
amended to permit the existence of Section 6.07 of this Credit Agreement;


(k)    The Administrative Agent shall have received a Disbursement Instruction
Agreement executed by the Borrower;


(l)    The Administrative Agent shall have received a Compliance Certificate
calculated on a pro forma basis for the Borrower’s fiscal quarter ending
December 31, 2013; and


(m)    there shall not have occurred (A) any event, condition, situation or
status since the date of the information contained in the financial and business
projections, budgets, pro forma data and forecasts concerning the Borrower and
its Subsidiaries delivered to the Administrative Agent and the Lenders prior to
the date hereof that has had or could reasonably be expected to result in a
Material Adverse Effect or (B) a downgrade of any Debt Rating of the Borrower by
two or more notches since the date of the Fee Letter;


(n)    no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (A) result in a Material Adverse Effect or (B)
restrain or enjoin, or otherwise materially and adversely affect, the ability of
the Borrower or any other Credit Party to fulfill its obligations under the
Credit Documents to which it is a party;


(o)    the Borrower and its Subsidiaries shall have received all approvals,
consents and waivers, and shall have made or given all necessary filings and
notices as shall be required to consummate the transactions contemplated hereby
without the occurrence of any default under, conflict with or violation of
(A) any applicable Law or (B) any agreement, document or instrument to which any
Credit Party is a party or by which any of them or their respective properties
is bound;


(p)    the Borrower and each other Credit Party shall have provided all
information requested by the Administrative Agent and each Lender in order to
comply with applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation, the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)); and

-53-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------





(q)    there shall not have occurred or exist any other material disruption of
financial or capital markets that could reasonably be expected to materially and
adversely affect the transactions contemplated by the Credit Documents.


The certificates and opinions referred to in this Section shall be dated the
date hereof.


Without limiting the generality of the provisions of the last paragraph of
Section 8.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Credit
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.


4.02    Conditions to Continuations and Conversions.


The obligation of any Lender to convert Loans from one Type to the other or
continue Eurodollar Rate Loans is subject to the satisfaction of each of the
following conditions on or prior to the proposed date of such conversion or
continuation:


(a)    The Administrative Agent shall receive the applicable Loan Notice;


(b)    No Default or Event of Default shall have occurred and be continuing
immediately before the making of such conversion or continuation and no Default
or Event of Default shall exist immediately thereafter; and


(c)    The representations and warranties of the Borrower made in or pursuant to
the Credit Documents shall be true and correct in all material respects (or in
the case of a representation or warranty qualified by materiality, true and
correct in all respects) on and as of the date of such conversion or
continuation.



-54-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



The continuation or conversion of Loans hereunder shall be deemed to be a
representation and warranty by the Borrower on the date thereof as to the facts
specified in clauses (b) and (c) of this Section.




ARTICLE V
REPRESENTATIONS AND WARRANTIES


The Borrower represents and warrants that:


5.01    Corporate Existence and Power.


The Borrower and each of its Material Subsidiaries is a corporation, partnership
or limited liability company duly organized or formed, validly existing and in
good standing under the laws of its jurisdiction of incorporation, has all
organizational powers and all material governmental licenses, authorizations,
consents and approvals required to own or lease its respective properties and to
carry on its business as now being, and hereafter proposed to be, conducted and
is duly qualified as a foreign entity and in good standing, and authorized to do
business, under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such qualification
or authorization, other than in such jurisdictions where the failure to be so
qualified, authorized and in good standing would not, in the aggregate, have a
Material Adverse Effect.


5.02    Corporate and Governmental Authorization; No Contravention.


The execution and delivery by the Borrower of the Credit Documents and the
performance by the Borrower of its obligations thereunder are within the
corporate power of the Borrower, have been duly authorized by all necessary
corporate action, require no action by or in respect of, or filing with, any
governmental body, agency or official or other Person (except for any such
action or filing that has been taken and is in full force and effect) and do not
contravene, or constitute a default under, any provision of applicable law or
regulation or of the Organization Documents of the Borrower or of any material
agreement, judgment, injunction, order, decree or other material instrument
binding upon the Borrower or result in the creation or imposition of any Lien on
any asset of the Borrower other than Liens created pursuant to the Credit
Documents.

-55-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------





5.03    Binding Effect.


The Credit Documents constitute valid and binding agreements of the Borrower,
enforceable against the Borrower in accordance with their terms.


5.04    Litigation.


Except as set forth on Schedule 5.04 attached hereto, there is no action, suit,
proceeding or, to the knowledge of the Borrower, investigation pending against,
or to the knowledge of the Borrower threatened against or affecting, the
Borrower or any of its Material Subsidiaries before any court or arbitrator or
any governmental body, agency or official that would reasonably be expected to
have a Material Adverse Effect.


5.05    Compliance with ERISA.


(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Internal Revenue Code and other federal or state Laws.
Each Plan that is intended to qualify under Section 401(a) of the Internal
Revenue Code has received a favorable determination letter from the IRS or an
application for such a letter is currently pending before the IRS with respect
thereto and, to the best knowledge of the Borrower, nothing has occurred that
would prevent, or cause the loss of, such qualification. The Borrower and each
ERISA Affiliate have made all required contributions to each Plan subject to
Section 412 of the Internal Revenue Code, and no application for a funding
waiver or an extension of any amortization period pursuant to Section 412 of the
Internal Revenue Code has been made with respect to any Plan.


(b)    There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or, to the best
knowledge of the Borrower, violation of the fiduciary responsibility rules with
respect to any Plan that has resulted or could reasonably be expected to result
in a Material Adverse Effect.



-56-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



(c)    (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither the
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (iv) neither
the Borrower nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability (and no event has occurred that, with the giving of notice
under Section 4219 of ERISA, would result in such liability) under Sections 4201
or 4243 of ERISA with respect to a Multiemployer Plan; and (v) neither the
Borrower nor any ERISA Affiliate has engaged in a transaction that could
reasonably be expected to be subject to Sections 4069 or 4212(c) of ERISA.


5.06    Environmental Matters.


Except as set forth on Schedule 5.06 hereto:


(a)    No written notice, notification, demand, request for information,
citation, summons, complaint or order has been received by the Borrower and to
the knowledge of the Borrower, no penalty has been assessed and no investigation
or review is pending or threatened by any governmental or other entity, (i) with
respect to any alleged violation of any Environmental Laws in connection with
the conduct of the Borrower and relating to a Hazardous Substance or (ii) with
respect to any alleged failure to have any permit, certificate, license,
approval, registration or authorization required in connection with the conduct
of the Borrower relating to a Hazardous Substance or (iii) with respect to any
generation, treatment, storage, recycling, transportation, disposal or release
(including a release as defined in 42 U.S.C. Section 9601(22)) (“Release”) of
any Hazardous Substance used by the Borrower, which alleged violation, alleged
failure to have any required permit, certificate, license, approval, or
registration, or generation, treatment, storage, recycling, transportation,
disposal or release, is reasonably likely to result in liability to the Borrower
in excess of $1,000,000 in any instance or $5,000,000 in the aggregate.


(b)    (i) To the Borrower’s knowledge, there has been no Release of a Hazardous
Substance at, on or under any property used by the Borrower or for which the
Borrower or any of its Material Subsidiaries would be liable, which Release, is
reasonably likely to result in liability to the Borrower in excess of $1,000,000
in any instance or $5,000,000 in the aggregate; (ii) to the Borrower’s
knowledge, neither the Borrower nor any of its Material Subsidiaries has, other
than as a generator or in a manner not regulated or prohibited under the
Environmental Laws, stored or treated any “hazardous waste” (as defined in 42
U.S.C. Section 6903(5)) on any property used by the Borrower or for which the
Borrower or any of its Material Subsidiaries would be liable, except for such
storage or treatment which is not reasonably likely to result in liability to
the Borrower or

-57-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



any of its Material Subsidiaries in excess of $1,000,000 in any instance or
$5,000,000 in the aggregate; and (iii) to the Borrower’s knowledge no
polychlorinated biphenyl (“PCB”) in concentrations greater than 50 parts per
million, friable asbestos, or underground storage tank (in use or abandoned) is
at any property used by the Borrower or for which the Borrower or any of its
Material Subsidiaries would be liable, except for such PCBs, friable asbestos or
underground storage tanks that are not reasonably likely to result in liability
to the Borrower or any of its Material Subsidiaries in excess of $1,000,000 in
any instance or $5,000,000 in the aggregate.


(c)    To the knowledge of the Borrower, neither the Borrower nor any of its
Material Subsidiaries has transported or arranged for the transportation
(directly or indirectly) of any Hazardous Substance to any location which is
listed under the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended (“CERCLA”), on the Comprehensive Environmental
Response, Compensation and Liability Information System, as amended (“CERCLIS”),
or on any similar state list or which is the subject of any federal state or
local enforcement action or other investigation which may lead to claims for
clean-up costs, remedial work, damages to natural resources or for personal
injury claims, including, but not limited to, claims under CERCLA, that are
reasonably likely to result in liability to the Borrower or any of its Material
Subsidiaries in excess of $1,000,000 in any instance or $5,000,000 in the
aggregate.


(d)    No written notification of a Release of a Hazardous Substance has been
filed by or on behalf of the Borrower or any of its Material Subsidiaries, which
individually or in combination with other such Releases, is reasonably likely to
result in liability for the Borrower or any of its Material Subsidiaries in
excess of $1,000,000 in any instance or $5,000,000 in the aggregate.


(e)    There have been no environmental audits or similar investigations
conducted by or which are in the possession of the Borrower or any of its
Material Subsidiaries in relation to any property used by the Borrower or for
which the Borrower or any of its Material Subsidiaries would be liable, which
identify one or more environmental liabilities of the Borrower or any of its
Material Subsidiaries which are reasonably likely to exceed $1,000,000 in any
instance or $5,000,000 in the aggregate.


5.07    Material Subsidiaries and Specified Affiliates.


Set forth on Schedule 5.07 hereto is a complete and accurate list of all of the
Material Subsidiaries and Specified Affiliates of the Borrower, showing as to
each such Material Subsidiary and Specified Affiliates the jurisdiction of its
organization, the number of shares of each class of capital stock or other
equity interests

-58-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



outstanding and the percentage of the outstanding shares of each such class
owned (directly or indirectly) by the Borrower or any other Material Subsidiary
of the Borrower and the number of shares covered by all outstanding options,
warrants, rights of conversion or purchase, and similar rights. All of the
outstanding capital stock or other equity interests of all of such Material
Subsidiaries identified in such Schedule 5.07 as being owned by the Borrower or
any of its Material Subsidiaries have been validly issued, are fully paid and
nonassessable and are owned directly or indirectly by the Borrower or any of its
Material Subsidiaries, as the case may be, free and clear of all Liens other
than a Lien described in and permitted by Section 6.07 hereof. The Borrower may
provide periodic updates of the information in Schedule 5.07, which shall be
deemed modified to include the updated information.


5.08    Not an Investment Company.


Neither the Borrower nor any of its Material Subsidiaries is an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.


5.09    Margin Stock.


No proceeds of any Loan will be used to purchase or carry any “margin stock” or
to extend credit to others for the purpose of purchasing or carrying any “margin
stock” in violation of Regulations U, T or X.


5.10    Compliance with Laws.


Except as set forth on Schedule 5.10 attached hereto and made a part hereof or
as previously disclosed in writing to the Lenders prior to the date hereof, the
Borrower and each of its Material Subsidiaries is in compliance in all material
respects with all applicable laws, rules and regulations (including, without
limitation, Environmental Laws), and is not in violation of, or in default
under, any term or provision of any charter, bylaw, mortgage, indenture,
agreement, instrument, statute, rule, regulation, judgment, decree, order, writ
or injunction applicable to it, except for any such non-compliance, violation,
default or failure to comply which would not reasonably be expected to have a
Material Adverse Effect.


5.11    Absence of Liens.

-59-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------





There are no Liens of any nature whatsoever on any properties or assets of the
Borrower or any of its Material Subsidiaries, except as otherwise permitted
under Section 6.07 hereof.


5.12    Indebtedness.


Other than as set forth on Schedule 5.12 hereto, there is no material
Indebtedness of the Borrower and its Material Subsidiaries outstanding as of the
date hereof.


5.13    Contingent Liabilities.


As of the Closing Date, other than as set forth on Schedule 5.13 there are no
material contingent liabilities (other than contingent liabilities that
constitute Funded Debt and material contingent liabilities arising out of
customary indemnifications given by the Borrower or its Material Subsidiaries to
its officers and directors, its underwriters or its lenders) of the Borrower or
its Material Subsidiaries as of the date hereof.


5.14    Investments.


Set forth on Schedule 5.14 is a complete and accurate list, in all material
respects, as of the date hereof of all Investments by the Borrower or any of its
Material Subsidiaries in any Person, other than investments by the Borrower or
any of its Material Subsidiaries in a Subsidiary or Specified Affiliate.


5.15    Solvency.


The Borrower is Solvent after giving effect to the transactions contemplated by
the Credit Documents.


5.16    Taxes.



-60-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



The Borrower and its Material Subsidiaries have filed, or caused to be filed,
all tax returns (federal, state, local and foreign) required to be filed and
paid all amounts of taxes shown thereon to be due (including interest and
penalties) and have paid all other taxes, fees, assessments and other
governmental charges owing by them, except for such taxes (i) which are not yet
delinquent or (ii) as are being contested in good faith and by proper
proceedings, and against which adequate accruals are being maintained in
accordance with GAAP. The Borrower is not aware of any proposed material tax
assessments against it or any of its Material Subsidiaries.


5.17    REIT Status.


The Borrower is taxed as a “real estate investment trust” within the meaning of
Section 856(a) of the Internal Revenue Code.


5.18    Specified Affiliates.


Except as set forth on Schedule 5.07, there are no Specified Affiliates as of
the date hereof.


5.19    Financial Condition.


The annual audited consolidated balance sheet of the Borrower and its
consolidated subsidiaries dated as of December 31, 2013, together with related
statements of income and cash flows certified by BDO USA, LLP and containing an
opinion of such accountants (copies of which have been provided to the
Administrative Agent for the benefit of the Lenders), have been prepared in
accordance with GAAP throughout the period covered thereby, and present fairly
in all material respects the financial condition and results from operations of
the entities and for the periods specified.


5.20    No Material Adverse Effect.


Since the date of the annual audited financial statements referenced in Section
5.19(a), there has been no circumstance, development or event relating to or
affecting the Borrower and its Material Subsidiaries which has had or is
reasonably likely to have a Material Adverse Effect.

-61-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------





5.21    Accuracy and Completeness of Information.


All written information, reports and other papers and data (other than financial
projections and other forward looking statements) furnished to the
Administrative Agent or any Lender by, on behalf of, or at the direction of, the
Borrower, any other Credit Party or any other Subsidiary were, at the time the
same were so furnished, complete and correct in all material respects, to the
extent necessary to give the recipient a true and accurate knowledge of the
subject matter, or, in the case of financial statements, present fairly, in
accordance with GAAP consistently applied throughout the periods involved, the
financial position of the Persons involved as at the date thereof and the
results of operations for such periods (subject, as to interim statements, to
changes resulting from normal year end audit adjustments and absence of full
footnote disclosure). All financial projections and other forward looking
statements prepared by or on behalf of the Borrower, any other Credit Party or
any other Subsidiary that have been or may hereafter be made available to the
Administrative Agent or any Lender were or will be prepared in good faith based
on reasonable assumptions. No fact is known to any Credit Party which has had,
or may in the future have (so far as any Credit Party can reasonably foresee), a
Material Adverse Effect which has not been set forth in the financial statements
referred to in Section 5.19 or in such information, reports or other papers or
data or otherwise disclosed in writing to the Administrative Agent and the
Lenders. No document furnished or written statement made to the Administrative
Agent or any Lender in connection with the negotiation, preparation or execution
of, or pursuant to, this Agreement or any of the other Credit Documents contains
or will contain any untrue statement of a material fact, or omits or will omit
to state a material fact necessary in order to make the statements contained
therein not misleading.


5.22    Anti-Corruption Laws and Sanctions.


(a)    None of the Borrower, any of the Material Subsidiaries or any other
Affiliate of the Borrower: (i) is a person named on the list of Specially
Designated Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml or as otherwise
published from time to time; (ii) is (A) an agency of the government of a
country, (B) an organization controlled by a country, or (C) a person resident
in a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person; or (iii) derives any of its assets or operating income
from investments in or transactions with any such country, agency, organization
or person; and none of the Loans will be used to finance any operations,
investments or activities in, or make any payments to, any such country, agency,
organization, or person.



-62-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



(b)    The Borrower’s use of the proceeds of the Loans will not violate any
Anti-Corruption Law or applicable Sanction.


(c)    The Borrower has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Borrower, its Subsidiaries and
their respective Related Parties with Anti-Corruption Laws, and the Borrower,
its Subsidiaries and their respective officers and employees, and to the
knowledge of the Borrower, its directors and agents, are in compliance with
Anti-Corruption Laws in all material respects. None of (a) the Borrower, any
Subsidiary or any of their respective directors, officers or employees, or (b)
to the knowledge of the Borrower, any agent of the Borrower or any Subsidiary
that will act in any capacity in connection with or benefit from this Agreement,
is a Sanctioned Person.


(d)    None of the Borrower, any of the Material Subsidiaries or any other
Affiliate of the Borrower has: (i) inappropriately or illegally used any
corporate funds or any unlawful contribution, gift, entertainment or other
unlawful expense for political activity, (ii) made any direct or indirect
unlawful payment to any government official or employee from corporate funds,
(iii) violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977 or similar law of a jurisdiction in which the Borrower or
any of its Subsidiaries conduct their business and to which they are lawfully
subject or (iv) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment.    


ARTICLE VI
COVENANTS


The Borrower hereby covenants and agrees that until the Obligations, together
with interest, fees and other obligations hereunder, have been paid in full, the
Borrower shall, and shall cause its Subsidiaries to, perform and comply with the
following covenants:


6.01    Information.


The Borrower will deliver to Administrative Agent for the benefit of the
Lenders:


(a)    within five (5) days following the date such information is filed with
the SEC, but in any event no later than ninety-five (95) days after the end of
each fiscal year of the Borrower, a consolidated balance sheet of the Borrower
and its Subsidiaries as of the end of such fiscal year

-63-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



and the related consolidated statements of income and consolidated statement of
cash flows for such fiscal year, setting forth in each case in comparative form
the figures for the previous fiscal year, and, with respect to such financial
information for the Borrower, such consolidated statements shall be audited
statements by BDO USA, LLP or other independent public accountants of nationally
recognized standing and containing an opinion of such accountants, which opinion
shall be without exception, qualification or limitation on scope of audit;


(b)    within five (5) days following the date such information is filed with
the SEC, but in any event no later than fifty (50) days after the end of each of
the first three fiscal quarters of the Borrower, a consolidated balance sheet of
the Borrower and its Subsidiaries as of the end of such quarter and the related
consolidated statements of income and consolidated statement of cash flows for
such quarter and for the portion of the Borrower’s fiscal year ended at the end
of such quarter, setting forth in each case in comparative form the figures for
the corresponding quarter and the corresponding portion of the previous fiscal
year, all certified (subject to normal adjustments) as to fairness of
presentation and conformity with GAAP by the chief financial officer or
treasurer of the Borrower;


(c)    simultaneously with the delivery of each set of financial statements
referred to in clauses (a) and (b) of this Section, a certificate of Borrower,
substantially in the form of Exhibit 6.01 (each, a “Compliance Certificate”),
signed on behalf of Borrower by the chief financial officer or the treasurer of
the Borrower (i) stating whether, to such officer’s knowledge, there exists on
the date of such certificate any Default and, if any Default then exists,
setting forth the details thereof and the action that the Borrower is taking or
proposes to take with respect thereto, (ii) stating whether, since the date of
the most recent financial statements previously delivered pursuant to clauses
(a) or (b) of this Section, there has been a change in the GAAP applied in
preparing the financial statements then being delivered from those applied in
preparing the most recent audited financial statements so delivered which is
material to the financial statements then being delivered and, if so, the effect
on the financial covenants on account thereof and a reconciliation between
calculation of the financial covenants before and after giving effect thereto,
(iii) furnishing calculations demonstrating the compliance by the Borrower of
the financial covenants in Section 6.16 hereunder, (iv) attaching management’s
summary of the results contained in such financial statements and (v)
identifying the Borrower’s Debt Ratings then in effect;


(d)    simultaneously with the delivery of each set of financial statements
referred to in clause (a) above, a statement (addressed to the Administrative
Agent for the benefit of the Lenders) of the firm of independent public
accountants which reported on such statements whether anything has come to their
attention to cause them to believe that any Default or Event of Default existed
on the date of such statements;

-64-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------





(e)    promptly, and in any event within five (5) Business Days after any
officer obtains knowledge thereof, written notice of any change by a Ratings
Service in its rating for the Borrower’s senior unsecured (non-credit enhanced)
long term debt;


(f)    within five (5) Business Days after any officer obtains knowledge of any
Default or Event of Default, if such Default or Event of Default is then
continuing, a certificate of Borrower, signed on behalf of Borrower by the chief
financial officer or the treasurer of the Borrower, setting forth the details
thereof and the action which the Borrower is taking or proposes to take with
respect thereto;


(g)    promptly upon the mailing thereof to the shareholders of the Borrower
generally, copies of all financial statements, reports and proxy statements so
mailed;


(h)    promptly upon the filing thereof, copies of all registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their equivalents)
which the Borrower shall have filed with the SEC;


(i)    promptly, and in any event within five (5) Business Days, after the
occurrence of any ERISA Event, written notice of such ERISA Event;


(j)    as soon as possible after any officer of the Borrower obtains knowledge
of the commencement of, or of a material threat of the commencement of, an
action, suit or proceeding against the Borrower or any of its Subsidiaries
before any court or arbitrator or any governmental body, agency or official in
which there is a reasonable likelihood of an adverse decision which would, after
the application of applicable insurance, result in a Material Adverse Effect;


(k)    to the extent the information provided by the Borrower on Schedule 5.07
(Material Subsidiaries and Specified Affiliates), Schedule 5.12 (Indebtedness),
Schedule 5.13 (Contingent Liabilities) and Schedule 5.14 (Investments) changes
following the Closing Date, the Borrower will provide the Administrative Agent
with updated information not less frequently than quarterly, and such Schedule
5.07 shall be deemed modified to include the applicable updated information;



-65-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



(l)    promptly after the Borrower has notified the Administrative Agent of its
intention to treat any of the Loans or any related transaction as a “reportable
transaction” (within the meaning of Treasury Regulation Section 1.6011-4), a
duly completed copy of IRS Form 8886 or any successor form thereto;


(m)    promptly, such information, certificates or documents as any Lender or
the Administrative Agent may reasonably request in order for such Lender or the
Administrative Agent to maintain compliance with the Patriot Act; and


(n)    from time to time such additional information regarding the financial
position or business of the Borrower and its Subsidiaries, as the Administrative
Agent or any Lender may reasonably request.


For purposes of the foregoing:


(i)    during any period when GAAP requires that a Specified Affiliate of the
Borrower be accounted for as a Subsidiary for purposes of the consolidated
financial statements of the Borrower and its Subsidiaries, the term “Subsidiary”
shall include a Specified Affiliate of the Borrower for purposes of clauses (a)
and (b) above; and


(ii)    during any period when GAAP does not require that a Specified Affiliate
of the Borrower be accounted for as a Subsidiary for purposes of the
consolidated financial statements of the Borrower and its Subsidiaries, the
terms “Subsidiary” shall not include a Specified Affiliate of the Borrower for
purposes of clauses (a) and (b) above and, if the Borrower shall have any
Specified Affiliates during any period covered by the financial statements
delivered pursuant to clauses (a) or (b) above, the Borrower shall deliver (A)
financial statements of the character specified in clauses (a) and (b) above for
such Specified Affiliates within the time periods set forth in clauses (a) and
(b) above, and (B) on a combined basis, financial statements of the character
specified in clauses (a) and (b) above for the Borrower, its Subsidiaries and
such Specified Affiliates accompanied by the opinions and certificates specified
in clauses (b) and (c) above within the time periods set forth in clauses (a),
(b) and (c) above.


As to any information contained in materials furnished pursuant to
Section 6.01(h), the Borrower shall not be separately required to furnish such
information under clauses (a) or (b) above, but the foregoing

-66-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



shall not be in derogation of the obligation of the Borrower to furnish the
information and materials described in clauses (a) and (b) above at the times
specified therein.


Documents required to be delivered pursuant to clauses (a), (b) or (h) (to the
extent any such documents are included in materials otherwise filed or furnished
with the SEC) above may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 9.02; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
without charge (whether a commercial, third-party website or whether sponsored
by the Administrative Agent); provided that: (i) upon the request of the
Administrative Agent or any Lender, the Borrower shall deliver paper copies of
such documents to such Administrative Agent or such Lender, respectively, until
a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender, respectively, and (ii) the Borrower shall
notify the Administrative Agent and each Lender (by telecopier or electronic
mail) of the posting of any such documents and provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper copies of the Compliance
Certificates required by Section 6.01(c) to the Administrative Agent. Except for
such Compliance Certificates, the Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.


The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Confidential Information, they shall be treated as set forth in Section 9.08);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and (z)
the Administrative Agent and WFS shall be entitled to treat

-67-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform that is not designated “Public Side
Information.”


6.02    Payment of Obligations.


The Borrower will pay and discharge, and will cause each of its Subsidiaries to
pay and discharge, at or before maturity, or prior to expiration of applicable
notice, grace and curative periods, all their respective material obligations
and liabilities, including, without limitation, tax liabilities, except where
the same may be contested in good faith by appropriate proceedings, and will
maintain, and will cause each of its Subsidiaries to maintain, in accordance
with GAAP, appropriate reserves for the accrual of any of the same.


6.03    Maintenance of Property; Insurance.


(a)    The Borrower will keep, and will cause each of its Subsidiaries to keep,
or will in the ordinary course of business cause the tenants of respective
properties to keep, all property materially useful and necessary in its business
in good working order and condition, ordinary wear and tear excepted.


(b)    The Borrower will maintain, and will cause each of its Subsidiaries to
maintain, with financially sound and responsible insurance companies, insurance
on all their respective properties in at least such amounts and against such
risks (and with such risk retention) as are usually insured against in the same
general area by companies of established repute engaged in the same or a similar
business, and will furnish to the Lenders, upon request from the Administrative
Agent, information presented in reasonable detail as to the insurance so
carried. The insurance described in this Section 6.03 may be carried by the
tenants under the respective tenant leases of such properties in lieu of by
Borrower or its Subsidiaries so long as the Borrower or its respective
Subsidiary is named as loss payee and additional insured with respect to such
insurance.


6.04    Conduct of Business and Maintenance of Existence.


Except as contemplated otherwise by the Investment Policy, the Borrower will
continue, and will cause each Subsidiary to continue, to engage in business of
the same general type as now conducted by the Borrower and each of its
Subsidiaries, and will preserve, renew and keep in full force and effect, and
will cause each of its Subsidiaries to preserve, renew and keep in full force
and effect their respective organizational

-68-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



existences and, except for any such rights, privileges and franchises the
failure to preserve which would not in the aggregate have a Material Adverse
Effect; provided that nothing in this Section 6.04 shall prohibit (a) the merger
of a Subsidiary of the Borrower into the Borrower or the merger or consolidation
of any Subsidiary of the Borrower with or into another Person if the corporation
surviving such consolidation or merger is a Wholly Owned Consolidated Subsidiary
of the Borrower and if, in each case, after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing and a responsible officer
of the Borrower shall deliver to the Administrative Agent an officer’s
certificate representing that after giving effect to the transaction (i) the
Borrower is in compliance with the terms of the Credit Agreement on a pro forma
basis and (ii) no Default or Event of Default shall then exist, or (b) the
termination of the corporate existence of any Subsidiary of the Borrower or the
discontinuation of any line of business of the Borrower or any of its
Subsidiaries if the Borrower in good faith determines that such termination is
in the best interest of the Borrower or such Subsidiary, as the case may be, and
is not materially disadvantageous to the Lenders.


6.05    Compliance with Laws.


(a)    The Borrower will comply, and cause each of its Subsidiaries to comply,
in all material respects with all applicable laws, ordinances, rules,
regulations, and requirements of governmental authorities (including, without
limitation, Environmental Laws and ERISA and the rules and regulations
thereunder) the failure to comply with which would reasonably be expected to
have a Material Adverse Effect, except where the necessity of compliance
therewith is contested in good faith by appropriate proceedings.


(b)    The Borrower will maintain, and cause each of its Subsidiaries to
maintain, in effect and enforce policies and procedures appropriate for
similarly situated organizations of the Borrower’s size and type and designed to
provide reasonable assurance of compliance in all material respects by the
Borrower, its Subsidiaries and their respective Related Parties with
Anti-Corruption Laws and applicable Sanctions.


6.06    Inspection of Property, Books and Records.


The Borrower will keep, and will cause each of its Subsidiaries to keep, proper
books of record and account in which full, true and correct entries shall be
made of all material dealings and transactions in relation to its business and
activities; and, except to the extent prohibited by applicable law, rule,
regulations or orders, will permit, and will cause each of its Subsidiaries to
permit, representatives of the Administrative Agent or any Lender at such
Person’s expense (which expense shall not be subject to reimbursement by the
Borrower hereunder except in the case of the Administrative Agent while an Event
of Default exists) to visit and inspect any of their respective properties
(subject to the rights of tenants in possession thereof and to any limitations
on the inspection rights of Borrower in connection therewith), to examine and
make abstracts

-69-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



from any of their respective books and records and to discuss their respective
affairs, finances and accounts with their respective officers, employees and
independent public accountants, upon reasonable prior written notice to the
Borrower, all at such reasonable times and as often as may reasonably be
desired, without unreasonable interference to the business operations of the
Borrower or its Subsidiaries; provided, however, that no such notice shall be
required by the Administrative Agent while an Event of Default exists.


6.07    Negative Pledge.


The Borrower will not, nor will it permit any of its Subsidiaries to create,
assume or suffer to exist any Lien on any asset now owned or hereafter acquired
by it, except:


(a)    Liens pursuant to any Credit Document securing the Obligations hereunder;


(b)    Liens in favor of a Lender or any of its Affiliates pursuant to a Swap
Contract permitted hereunder, but only to the extent that (i) the obligations
under such Swap Contract are permitted under Section 6.10, (ii) such Liens are
on the same collateral that secures the Obligations, and (iii) the obligations
under such Swap Contract and the Obligations share pari passu in the collateral
subject to such Liens;


(c)    mortgage Liens to the extent not prohibited, both before and after giving
effect thereto on a pro forma basis, by the provisions of the financial
covenants set out in Section 6.16;


(d)    Liens for taxes not yet due or that are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;


(e)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business that are not overdue
for a period of more than thirty (30) days or that are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;



-70-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



(f)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;


(g)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business;


(h)    easements, rights‑of‑way, restrictions and other similar encumbrances
affecting real property that, in the aggregate, are not substantial in amount,
and that do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;


(i)    Liens of a judgment debtor securing judgments for the payment of money
not constituting an Event of Default under Section 7.01(k) or securing appeal or
other surety bonds related to such judgments;


(j)    Liens securing reimbursement obligations with respect to trade letters of
credit issued in the ordinary course of business, provided that such Liens
attach only to the assets being acquired with the proceeds of such letters of
credit;


(k)    any Lien arising out of the refinancing, extension, renewal or refunding
of any Indebtedness secured by any Lien, to the extent that such Lien is
permitted by any of the foregoing clauses of this Section, and provided that
such Indebtedness is not increased and is not secured by any additional assets;
and


(l)    Liens securing Indebtedness of any Subsidiary or Specified Affiliate
owing to the Borrower.


6.08    Consolidations, Mergers and Sales and Transfers of Assets.



-71-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



(a)    The Borrower will not, nor will it permit any of its Subsidiaries to,
consolidate or merge with or into any Person except as may be permitted in
accordance with Section 6.04.


(b)    The Borrower will not, nor will it permit any of its Subsidiaries to,
make any transfer, acquisition or investment of assets or any Asset Sale without
the prior written consent of the Required Lenders, except where, immediately
after giving effect thereto on a pro forma basis,


(i)    (A) the Consolidated Unencumbered Realty held by the Borrower shall be
not less than $250,000,000, and (B) Consolidated Unencumbered Realty held by the
Consolidated Group (including, for purposes hereof, in the case of
non-Subsidiary joint ventures, the lesser of (x) the outstanding principal
amount of first mortgage lien indebtedness owed to members of the Consolidated
Group by any such non-Subsidiary joint venture, or (y) the fair market value of
the property that is the subject of such first mortgage lien) shall be not less
than $1,000,000,000, and


(ii)    no Default or Event of Default shall exist.


For any such transfer, acquisition, investment, sale or disposition involving
consideration in excess of $200,000,000, in each such instance, the Borrower
shall deliver to the Administrative Agent, prior to the consummation of such
transaction, an officer’s certificate describing the transaction in detail
reasonably satisfactory to the Administrative Agent and representing that after
giving effect to the transaction on a pro forma basis (A) the Borrower is in
compliance with the terms of the Credit Agreement and (B) no Default or Event of
Default then exists.


6.09    Creation of Subsidiaries.


The Borrower will not, nor will it permit any of its Subsidiaries to, create any
Subsidiary except for the creation of a Wholly Owned Subsidiary of the Borrower
or a Specified Affiliate provided that (i) such Subsidiary or Specified
Affiliate is organized under the laws of a jurisdiction within the United States
of America and (ii) no Default or Event of Default exists immediately prior to
or after the creation of such Subsidiary or Specified Affiliate.


6.10    Incurrence and Existence of Debt.

-72-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------





The Borrower will not, and will not permit any of its Subsidiaries to, incur,
assume or permit to exist any Indebtedness, except:


(a)    Indebtedness under the Credit Documents;


(b)    Indebtedness outstanding on the date hereof and listed on Schedule 5.12
and any refinancings, refundings, renewals or extensions thereof; provided that
the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder;


(c)    Support Obligations of any member of the Consolidated Group in respect of
Indebtedness otherwise permitted hereunder;


(d)    obligations (contingent or otherwise) of any member of the Consolidated
Group existing or arising under any Swap Contract, provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view”; and
(ii) such Swap Contract does not contain any provision exonerating the
non‑defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;


(e)    publicly issued or privately placed Funded Debt of the Borrower issued or
placed after the Closing Date, provided that the final maturity thereof shall
not be prior to the Termination Date hereunder;


(f)    Funded Debt of members of the Consolidated Group secured by mortgage
liens, provided that, while an Event of Default exists, no additional Funded
Debt of members of the Consolidated Group secured by mortgage liens shall be
incurred; and



-73-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



(g)    unsecured inter-company Indebtedness between and among members of the
Consolidated Group, provided that (i) the aggregate amount of such inter-company
Indebtedness owing by Subsidiaries to the Borrower shall not exceed the
aggregate principal amount of loans and investments permitted under Section 6.14
and (ii) any such Indebtedness under this subsection (g) owing by the Borrower
shall be subordinated in writing to the Obligations on term acceptable to the
Administrative Agent;


provided, that in the case of Indebtedness incurred under clauses (e) through
(g), immediately after giving effect to the incurrence or assumption thereof on
a pro forma basis, the Borrower and the other members of the Consolidated Group
shall be in compliance with the terms of this Credit Agreement, including the
financial covenants hereunder.


6.11    Transactions with Affiliates.


The Borrower will not and will not permit any Subsidiary to enter into directly
or indirectly any material transaction or material group of related transactions
(including without limitation the purchase, lease, sale or exchange of
properties of any kind or the rendering of any service) with any Affiliate
(other than the Borrower), except in the ordinary course and pursuant to the
reasonable requirements of the Borrower’s or such Subsidiary’s business and upon
fair and reasonable terms no less favorable to the Borrower or such Subsidiary
than would be obtainable in a comparable arm’s-length transaction with a Person
that is not an Affiliate.


6.12    Use of Proceeds.


The Loans hereunder will be used (a) to refinance existing indebtedness for
borrowed money, (b) to finance the acquisition and development of healthcare
real estate properties by the Borrower and its Subsidiaries, and (c) to finance
the general corporate purposes of the Borrower and its Subsidiaries. No proceeds
of any Loan will be used (x) to purchase or carry any “margin stock” or to
extend credit to others for the purpose of purchasing or carrying any “margin
stock” in violation of Regulations U, T or X, (y) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws
or (z) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country.



-74-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



6.13    Organization Documents.


Subject to changes, including any dissolutions permitted pursuant to this Credit
Agreement: (a) the Borrower will not, nor will it permit any of its Subsidiaries
to, amend its Organization Documents in any manner which could materially
adversely affect the rights of the Lenders under the Credit Documents or their
ability to enforce the same; and (b) the Borrower will not amend its
Organization Documents in a manner which would permit a single shareholder (as
determined for purposes hereof pursuant to the attribution provisions of Section
544 of the Internal Revenue Code as modified by Section 856 of the Internal
Revenue Code) to own more than 30% of the outstanding stock in Borrower.


6.14    Investments.


The Borrower shall not make or permit to exist, nor shall it permit any of its
Subsidiaries to make or permit to exist, any Investment except:


(a)    cash and Cash Equivalents;


(b)    Investments received in satisfaction or partial satisfaction thereof from
financially troubled account debtors to the extent reasonably necessary in order
to prevent or limit loss;


(c)    Support Obligations permitted by Section 6.10(c);


(d)    Investments by members of the Consolidated Group existing on the Closing
Date and identified on Schedule 5.14;


(e)    Investments by (i) members of the Consolidated Group that are Credit
Parties in and to other members of the Consolidated Group that are Credit
Parties, (ii) members of the Consolidated Group that are not Credit Parties in
and to members of the Consolidated Group that are Credit Parties, (iii) members
of the Consolidated Group that are not Credit Parties in and to other members of
the Consolidated Group that are not Credit Parties, and (iv) members of the
Consolidated Group that are Credit Parties in and to members of the Consolidated
Group that are not Credit Parties to the extent permitted by Section 6.08(b);
and

-75-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------





(f)    Investments in and to unconsolidated joint ventures or other
non-Subsidiary enterprises in the same or closely related lines of business in
an aggregate amount of up to 10% of the book value of consolidated assets of the
Consolidated Group.


In addition, the Borrower shall not, and shall not permit any of its
Subsidiaries to, make or permit to exist Investments in, or otherwise own, the
following items which would cause the aggregate value of such holdings of such
Persons to exceed 20% of the book value of consolidated assets of the
Consolidated Group at any time: (i) unimproved real estate; (ii) Capital Stock
of Persons other than consolidated Subsidiaries and constituting Investments
described in the immediately preceding clause (f); or (iii) Mortgage
Receivables.


6.15    Repurchase, Retirement or Redemption of Capital Stock.


The Borrower will not, nor will it permit any of its Subsidiaries (other than
its Wholly Owned Subsidiaries or the Specified Affiliates) to, repurchase,
retire or redeem any of its capital stock; provided that (i) the Borrower may
redeem its preferred stock, if any, with proceeds from the sale of its common
stock and (ii) so long as no Event of Default shall then exist hereunder or
would result therefrom, the Borrower may redeem its capital stock in an amount
not to exceed $50,000,000 in the aggregate in any calendar year, as approved by
the Board of Directors.


6.16    Financial Covenants.


The Borrower will not:


(a)    Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio at
any time to be greater than 60%.


(b)    Consolidated Secured Leverage Ratio. Permit the Consolidated Secured
Leverage Ratio at any time to be greater than 30%.



-76-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



(c)    Consolidated Unencumbered Leverage Ratio. Permit the Consolidated
Unencumbered Leverage Ratio at any time to be greater than 60%.


(d)    Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any fiscal quarter to be less than
1.65:1.0.


(e)    Consolidated Unsecured Coverage Ratio. Permit the Consolidated Unsecured
Coverage Ratio as of the end of any fiscal quarter to be less than 1.75:1.0.


(f)    Consolidated Tangible Net Worth. Permit Consolidated Tangible Net Worth
as of the end of any fiscal quarter to be less than the sum of (i) $850,000,000,
plus (ii) an amount equal to 50% of the net cash proceeds received from Equity
Transactions occurring after the Closing Date (as defined in the Existing Credit
Agreement).


6.17    Specified Affiliates.


The Borrower will give the Administrative Agent prompt notice of any Subsidiary
that to the Borrower’s knowledge becomes a Specified Affiliate subsequent to the
Closing Date.


6.18    REIT Status.


The Borrower will continue to meet the requirements of Section 857(a) of the
Internal Revenue Code and regulations thereunder.


6.19    Leases.


The Borrower will not modify or amend any lease where the Borrower is the lessor
thereunder if such modification or amendment would have a Material Adverse
Effect on the Borrower.



-77-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



6.20    Favorable Treatment.


The Borrower will not permit its Subsidiaries to give any guaranty or pledge of
collateral (other than in connection with financing as permitted under Section
6.10(f) hereof) in respect of any other Indebtedness, unless such Subsidiary
shall also give an equal and ratable guaranty and pledge of collateral of the
loans and obligations hereunder (in substantially the form attached as Exhibit
6.20 or such other form as may be reasonably acceptable to the Administrative
Agent and the Required Lenders) and become a Subsidiary Guarantor hereunder,
without prejudice to any Event of Default that may arise under Section 6.07.


6.21    Construction in Progress.


The Borrower and its Subsidiaries will not engage in construction projects in
which the total project costs of all such concurrent construction projects
exceed, in the aggregate at any one time, 15% of the book value of consolidated
assets of the Borrower and its Subsidiaries (it being understood and agreed for
purposes of this Section that a project shall be considered under construction
until a certificate of occupancy therefor, an architect’s certificate of
substantial completion or other similar certificate, shall have been issued).


6.22    Limitation on Certain Agreements.


The Borrower will not, nor will it permit its Subsidiaries to, enter into,
assume or otherwise become subject to any agreement (i) restricting their
ability to grant a lien on their property (except (x) with respect to those
properties which are the subject of mortgage financing permitted under Section
6.10(f) hereof, so long as such restrictions do not prohibit the granting of
liens on any property other than the applicable property securing the Funded
Debt permitted under Section 6.10(f) and (y) the Existing Credit Agreement (so
long as such agreement is not amended to include restrictions on encumbering
assets that are more restrictive than those restrictions contained in the Credit
Documents), or (ii) restricting the ability of the Subsidiaries to give a
guaranty of the loans and obligations hereunder.




ARTICLE VII
EVENTS OF DEFAULT AND REMEDIES

-78-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------





7.01    Events of Default.


The occurrence of any of the following events shall constitute an event of
default hereunder (individually, an “Event of Default” and collectively the
“Events of Default”):


(a)    The Borrower shall fail to pay (i) when due any principal of any Loan or
(ii) within five (5) days after the same shall become due, any interest on any
Obligation or any fees or any other amount payable hereunder;


(b)    Default in the due performance or observance of any term, covenant or
agreement contained in Section 6.01(f) or any of Section 6.07 through 6.22,
inclusive;


(c)    The Borrower shall fail to observe or perform any covenant or agreement
contained in any Credit Document (other than those covered by clause (a) or (b)
above) for thirty (30) days after the earlier of a responsible officer of the
Borrower becoming aware of such failure or written notice of such failure shall
have been given to the Borrower by the Administrative Agent;


(d)    Any representation, warranty, certification or statement made or deemed
made by the Borrower in any Credit Document or in any certificate, financial
statement or other document delivered pursuant thereto shall prove to have been
incorrect in any material respect when made (or deemed made);


(e)    The Borrower or any of its Material Subsidiaries shall fail to make any
payment in respect of any Indebtedness in an aggregate amount in excess of
$20,000,000 when due or within any applicable grace period;


(f)    Any event or condition shall occur which would cause or permit the
acceleration of the maturity of any Indebtedness of Borrower or any Material
Subsidiary in an aggregate amount in excess of $20,000,000 or enables the holder
of such Indebtedness or any Person acting on such holder’s behalf to accelerate
the maturity thereof;



-79-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



(g)    The Borrower or any Material Subsidiary of the Borrower shall commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing;


(h)    An involuntary case or other proceeding shall be commenced against the
Borrower or any Material Subsidiary of the Borrower seeking liquidation,
reorganization or other relief with respect to it or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, and such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of thirty (30) days; or an order for relief shall be entered against the
Borrower or any Material Subsidiary of the Borrower under the federal bankruptcy
laws as now or hereafter in effect;


(i)    The Borrower or any Material Subsidiary of the Borrower shall admit in
writing its inability to pay its debts as and when they fall due;


(j)    (i) An ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan that has resulted or could reasonably be expected to result in liability of
a Credit Party under Title IV of ERISA to the Pension Plan, Multiemployer Plan
or the PBGC in an aggregate amount in excess of $10,000,000, or (ii) a Credit
Party or any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount in excess of $10,000,000;


(k)    An uninsured, final, unappealable judgment or order for the payment of
money in excess of $10,000,000 shall be rendered against the Borrower or any of
its Material Subsidiaries and such judgment or order shall continue unsatisfied
and unstayed for a period of thirty (30) days;


(l)    (i) The voting interests in any Specified Affiliate shall be held by a
Person other than a director, officer or employee of the Borrower, (ii) the
Borrower shall fail to own substantially all of the economic interest in any
Specified Affiliate and the remainder of such economic interest

-80-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



shall be held by a Person other than directors, officers and/or employees or
(iii) a Specified Affiliate shall engage in any of the actions or activities
that are limited or restricted by Article VI hereof;


(m)    Except as to any Guarantor which is dissolved, released or merged or
consolidated out of existence as the result of or in connection with a
dissolution, merger or consolidation permitted by Section 6.04, any guaranty of
the loans and obligations hereunder or any material provision thereof shall
cease to be in full force and effect, or any Guarantor or any Person acting by
or on behalf of such Guarantor shall deny or disaffirm such Guarantor’s
obligations under such guaranty, or any Guarantor shall default in the due
performance or observance of any term, covenant or agreement on its part to be
performed or observed pursuant to any guaranty;


(n)    the occurrence of a Change of Control;


(o)    any Credit Party shall (or shall attempt to) disavow, revoke or terminate
any Credit Document or the Fee Letter to which it is a party or shall otherwise
challenge or contest in any action, suit or proceeding in any court or before
any Governmental Authority the validity or enforceability of any Credit Document
or the Fee Letter or any Credit Document or the Fee Letter shall cease to be in
full force and effect (except as a result of the express terms thereof); or


(p)    an Event of Default under and as defined in the Existing Credit Agreement
shall have occurred;


then, and in every such event, the Administrative Agent shall during the
continuance of such Event of Default (i) if requested by the Required Lenders,
by notice to the Borrower terminate the Commitments if not already terminated,
(ii) if requested by the Required Lenders, by notice to the Borrower declare the
Notes (together with accrued interest thereon) and all other amounts payable by
the Borrower hereunder to be, and such Notes and amounts shall thereupon become,
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Borrower, and (iii) take such
other actions as are directed by the Required Lenders; provided that in the case
of any Event of Acceleration, without any notice to the Borrower or any other
act by the Administrative Agent or any Lender, the Commitments, if not already
terminated, shall automatically terminate and the Notes (together with accrued
interest thereon) and all other amounts payable by the Borrower hereunder shall
automatically become immediately due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrower; and provided further that the Administrative Agent may terminate the
Commitments, if not already terminated, and declare the Loans and Obligations
hereunder

-81-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



immediately due and payable without prior notice to or the consent of the
Lenders where it determines such action is warranted and appropriate based on
the facts and circumstances. Subject to the request or direction of the Required
Lenders as provided above, the Administrative Agent shall have the exclusive
right to enforce the remedies available under this Credit Agreement during the
continuance of any Event of Default hereunder.


7.02    Application of Funds.


After the exercise of remedies provided for in Section 7.01 (or after the Loans
have automatically become immediately due and payable), any amounts received on
account of the Obligations (whether as a result of the exercise of the right of
set off pursuant to Section 9.09 or otherwise) shall be applied by the
Administrative Agent in the following order:


First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;


Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among the Lenders in proportion to the amounts described in this
clause Second payable to them;


Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them;


Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among such parties in proportion to the
respective amounts described in this clause Fourth held by them; and


Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.



-82-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------





ARTICLE VIII
ADMINISTRATIVE AGENT


8.01    Appointment and Authorization.


Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Credit Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Credit Documents for the benefit of the
Lenders. Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Required Lenders in accordance with the provisions of
this Agreement or the Credit Documents, and the exercise by the Required Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders. Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein. Without
limiting the generality of the foregoing, the use of the terms “Agent”,
“Administrative Agent”, “agent” and similar terms in the Credit Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, use of such terms is merely a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties. The Administrative Agent shall deliver to each
Lender, promptly upon receipt thereof by the Administrative Agent, copies of
each of the financial statements, certificates, notices and other documents
delivered to the Administrative Agent pursuant to Article VI. that the Borrower
is not otherwise required to deliver directly to the Lenders. The Administrative
Agent will furnish to any Lender, upon the request of such Lender, a copy (or,
where appropriate, an original) of any document, instrument, agreement,
certificate or notice furnished to the Administrative Agent by the Borrower, any
other Credit Party or any other Affiliate of the Borrower, pursuant to this
Agreement or any other Credit Document not already delivered or otherwise made
available to such Lender pursuant to the terms of this Agreement or any such
other Credit Document. As to any matters not expressly provided for by the
Credit Documents (including, without limitation, enforcement or collection of
any of the Obligations), the Administrative Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Required Lenders (or all of the
Lenders if explicitly required under any other provision of this Agreement), and
such instructions shall be binding upon all Lenders and all holders of any of
the Obligations; provided, however, that, notwithstanding anything in this
Agreement to the contrary, the Administrative Agent shall not be required to
take any action which exposes the Administrative Agent to personal liability or
which is contrary to this Agreement or any other Credit Document or applicable
Law. Not in limitation of the foregoing, the Administrative Agent may exercise
any right or remedy it or the

-83-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



Lenders may have under any Credit Document upon the occurrence of a Default or
an Event of Default unless the Required Lenders have directed the Administrative
Agent otherwise. Without limiting the foregoing, no Lender shall have any right
of action whatsoever against the Administrative Agent as a result of the
Administrative Agent acting or refraining from acting under this Agreement or
any of the other Credit Documents in accordance with the instructions of the
Required Lenders, or where applicable, all the Lenders.


8.02    Wells Fargo as Lender.


Wells Fargo, as a Lender shall have the same rights and powers under this
Agreement and any other Credit Document as any other Lender and may exercise the
same as though it were not the Administrative Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include Wells Fargo in
each case in its individual capacity. Wells Fargo and its Affiliates may each
accept deposits from, maintain deposits or credit balances for, invest in, lend
money to, act as trustee under indentures of, serve as financial advisor to, and
generally engage in any kind of business with the Borrower, any other Credit
Party or any other Affiliate thereof as if it were any other bank and without
any duty to account therefor to the other Lenders. Further, the Administrative
Agent and any Affiliate may accept fees and other consideration from the
Borrower for services in connection with this Agreement or otherwise without
having to account for the same to the other Lenders. The Lenders acknowledge
that, pursuant to such activities, Wells Fargo or its Affiliates may receive
information regarding the Borrower, other Credit Parties, other Subsidiaries and
other Affiliates (including information that may be subject to confidentiality
obligations in favor of such Person) and acknowledge that the Administrative
Agent shall be under no obligation to provide such information to them.


8.03    Approvals of Lenders.


All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent, approval or disapproval (a) shall be given in
the form of a written notice to such Lender, (b) shall be accompanied by a
description of the matter or issue as to which such determination, approval,
consent or disapproval is requested, or shall advise such Lender where
information, if any, regarding such matter or issue may be inspected, or shall
otherwise describe the matter or issue to be resolved, (c) shall include, if
reasonably requested by such Lender and to the extent not previously provided to
such Lender, written materials provided to the Administrative Agent by the
Borrower in respect of the matter or issue to be resolved. Except for the
amendments, consents or waivers that require the approval of specific Lenders or
the Administrative Agent as set forth in clauses (a) through (f) of Section
9.01, unless a Lender shall give written notice to the Administrative Agent that
it specifically objects to the requested determination, consent, approval or
disapproval (together with a reasonable written explanation of the reasons
behind such objection) within ten (10) Business Days (or such lesser or greater
period as may be specifically required under the

-84-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



express terms of the Credit Documents) of receipt of such communication, such
Lender shall be deemed to have conclusively approved of or consented to such
requested determination, consent, approval or disapproval.


8.04    Notice of Events of Default.


The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default.” If any Lender (excluding the
Lender which is also acting as the Administrative Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Administrative Agent
such a “notice of default”; provided, the failure to provide such a “notice of
default” to the Administrative Agent shall not result in any liability of such
Lender to any other party to this Agreement. Further, if the Administrative
Agent receives such a “notice of default,” the Administrative Agent shall give
prompt notice thereof to the Lenders.


8.05    Administrative Agent’s Reliance.


Notwithstanding any other provisions of this Agreement or any other Credit
Documents, neither the Administrative Agent nor any of its Related Parties shall
be liable for any action taken or not taken by it under or in connection with
this Agreement or any other Credit Document, except for its or their own gross
negligence or willful misconduct in connection with its duties expressly set
forth herein or therein as determined by a court of competent jurisdiction in a
final non-appealable judgment. Without limiting the generality of the foregoing,
the Administrative Agent may consult with legal counsel (including its own
counsel or counsel for the Borrower or any other Credit Party), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or omitted to be taken in good faith by it in accordance with
the advice of such counsel, accountants or experts. Neither the Administrative
Agent nor any of its Related Parties: (a) makes any warranty or representation
to any Lender or any other Person, or shall be responsible to any Lender or any
other Person for any statement, warranty or representation made or deemed made
by the Borrower, any other Credit Party or any other Person in or in connection
with this Agreement or any other Credit Document; (b) shall have any duty to
ascertain or to inquire as to the performance or observance of any of the terms,
covenants or conditions of this Agreement or any other Credit Document or the
satisfaction of any conditions precedent under this Agreement or any Credit
Document on the part of the Borrower or other Persons, or to inspect the
property, books or records

-85-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



of the Borrower or any other Person; (c) shall be responsible to any Lender for
the due execution, legality, validity, enforceability, genuineness, sufficiency
or value of this Agreement or any other Credit Document, any other instrument or
document furnished pursuant thereto or any collateral covered thereby or the
perfection or priority of any Lien in favor of the Administrative Agent on
behalf of the Lenders in any such collateral; (d) shall have any liability in
respect of any recitals, statements, certifications, representations or
warranties contained in any of the Credit Documents or any other document,
instrument, agreement, certificate or statement delivered in connection
therewith; and (e) shall incur any liability under or in respect of this
Agreement or any other Credit Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telephone, telecopy
or electronic mail) believed by it to be genuine and signed, sent or given by
the proper party or parties. The Administrative Agent may execute any of its
duties under the Credit Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final non-appealable judgment.


8.06    Lender Credit Decision.


Each of the Lenders expressly acknowledges and agrees that neither the
Administrative Agent nor any of its Related Parties has made any representations
or warranties to such Lender and that no act by the Administrative Agent
hereafter taken, including any review of the affairs of the Borrower, any other
Credit Party or any other Subsidiary or Affiliate, shall be deemed to constitute
any such representation or warranty by the Administrative Agent to any Lender.
Each of the Lenders acknowledges that it has made its own credit and legal
analysis and decision to enter into this Agreement and the transactions
contemplated hereby, independently and without reliance upon the Administrative
Agent, any other Lender or counsel to the Administrative Agent, or any of their
respective Related Parties and based on the financial statements of the
Borrower, the other Credit Parties, the other Subsidiaries and other Affiliates,
and inquiries of such Persons, its independent due diligence of the business and
affairs of the Borrower, the other Credit Parties, the other Subsidiaries and
other Persons, its review of the Credit Documents, the legal opinions required
to be delivered to it hereunder, the advice of its own counsel and such other
documents and information as it has deemed appropriate. Each of the Lenders also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any other Lender or counsel to the Administrative Agent or
any of their respective officers, directors, employees and agents, and based on
such review, advice, documents and information as it shall deem appropriate at
the time, continue to make its own decisions in taking or not taking action
under the Credit Documents. The Administrative Agent shall not be required to
keep itself informed as to the performance or observance by the Borrower or any
other Credit Party of the Credit Documents or any other document referred to or
provided for therein or to inspect the properties or books of, or make any other
investigation of, the Borrower, any other Credit Party or any other Subsidiary.
Except for notices, reports and other documents and information expressly
required to be furnished to the Lenders by the Administrative

-86-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



Agent under this Agreement or any of the other Credit Documents, the
Administrative Agent shall have no duty or responsibility to provide any Lender
with any credit or other information concerning the business, operations,
property, financial and other condition or creditworthiness of the Borrower, any
other Credit Party or any other Affiliate thereof which may come into possession
of the Administrative Agent or any of its Related Parties. Each of the Lenders
acknowledges that the Administrative Agent’s legal counsel in connection with
the transactions contemplated by this Agreement is only acting as counsel to the
Administrative Agent and is not acting as counsel to any Lender.


8.07    Successor Administrative Agent.


The Administrative Agent may resign at any time as Administrative Agent under
the Credit Documents by giving at least 30 days prior written notice thereof to
the Lenders and the Borrower. The Administrative Agent may be removed as
Administrative Agent by all of the Lenders (other than the Lender then acting as
Administrative Agent) upon 30 days’ prior written notice if the Administrative
Agent: (i) is found by a court of competent jurisdiction in a final,
non-appealable judgment to have committed gross negligence or willful misconduct
in the course of performing its duties hereunder or (ii) has become or is
insolvent or has become the subject of a bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee or custodian appointed for it, or has
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment. Upon any such resignation or
removal, the Required Lenders shall have the right to appoint a successor
Administrative Agent which appointment shall, provided no Default or Event of
Default exists, be subject to the Borrower’s approval, which approval shall not
be unreasonably withheld or delayed; provided that the Borrower shall be deemed
to have consented to any such appointment unless it shall object thereto by
written notice to the Administrative Agent within five (5) Business Days after
receiving notice thereof. If no successor Administrative Agent shall have been
so appointed in accordance with the immediately preceding sentence, and shall
have accepted such appointment, within 30 days after the current Administrative
Agent’s giving of notice of resignation or after such removal, then the current
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a Lender, if any Lender shall be willing to
serve, and otherwise shall be an Eligible Assignee; provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no Lender
has accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the Administrative Agent shall
be discharged from its duties and obligations hereunder and under the other
Credit Documents and (2) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made to each Lender directly, until such time as a successor Administrative
Agent has been appointed as provided for above in this Section; provided,
further that such Lenders so acting directly shall be and be deemed to be
protected by all indemnities and other provisions herein for the benefit and
protection of the Administrative Agent as if each such Lender were itself the
Administrative Agent. Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the current Administrative Agent, and
the current Administrative Agent shall be discharged from its duties and

-87-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



obligations under the Credit Documents. After any Administrative Agent’s
resignation or removal hereunder as Administrative Agent, the provisions of this
Article VIII shall continue to inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under the Credit
Documents. Notwithstanding anything contained herein to the contrary, the
Administrative Agent may assign its rights and duties under the Credit Documents
to any of its Affiliates by giving the Borrower and each Lender prior written
notice.


8.08    Titled Agents.


Each of the Syndication Agent and the Arrangers (each a “Titled Agent”) in each
such respective capacity, assumes no responsibility or obligation hereunder,
including, without limitation, for servicing, enforcement or collection of any
of the Loans, nor any duties as an agent hereunder for the Lenders. The titles
given to the Titled Agents are solely honorific and imply no fiduciary
responsibility on the part of the Titled Agents to the Administrative Agent, any
Lender, the Borrower or any other Credit Party and the use of such titles does
not impose on the Titled Agents any duties or obligations greater than those of
any other Lender or entitle the Titled Agents to any rights other than those to
which any other Lender is entitled.




ARTICLE IX
MISCELLANEOUS


9.01    Amendments, Etc.


No amendment or waiver of, or any consent to deviation from, any provision of
this Credit Agreement or any other Credit Document shall be effective unless in
writing and signed by the Borrower and the other Credit Parties, as the case may
be, and except as expressly provided herein below, the Required Lenders (or the
Administrative Agent for and on behalf of the Required Lenders at their
direction) and acknowledged by the Administrative Agent, and each such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which it is given; provided, however, that:


(a)    no such amendment, waiver or consent shall be effective without the
written consent of each Lender directly affected thereby (whose consent shall be
sufficient therefore without the consent of the Required Lenders) where the
effect would be to:

-88-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------





(i)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 7.01 or otherwise), it being
understood that the amendment or waiver of an Event of Default shall not be
considered an increase in Commitments,


(ii)    waive non-payment or postpone any date fixed by this Credit Agreement or
any other Credit Document for any payment of principal, interest, fees or other
amounts due to any Lender hereunder or under any other Credit Document,


(iii)    reduce the principal of, or the rate of interest specified herein on,
any Loan, or any fees or other amounts payable hereunder or under any other
Credit Document; provided, however, that only the consent of the Required
Lenders shall be necessary (A) to amend the definition of “Default Rate” or to
waive any obligation of the Borrower to pay interest at the Default Rate or
(B) to amend any financial covenant hereunder (or any defined term used therein)
even if the effect of such amendment would be to reduce the rate of interest on
any Loan or to reduce any fee payable hereunder,


(iv)    change any provision of this Credit Agreement regarding pro rata sharing
or pro rata funding with respect to (A) the making of advances (including
participations), (B) the manner of application of payments or prepayments of
principal, interest, or fees, or (C) the manner of reduction of commitments and
committed amounts,


(v)    change any provision of this Section 9.01(a) or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder,


(vi)    release all or substantially all of the Guarantors, if any, from their
obligations hereunder (other than as provided herein or as appropriate in
connection with transactions permitted hereunder),


(vii)    [Intentionally Omitted];



-89-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



(b)    [Intentionally Omitted];


(c)    [Intentionally Omitted];


(d)    unless also agreed to by the Administrative Agent, no such amendment,
waiver or consent shall be effective without the written consent of the
Administrative Agent where the effect would be to affect the rights or duties of
the Administrative Agent under this Credit Agreement or any other Credit
Document;


(e)    [Intentionally Omitted];


(f)    while any Incremental Term Loans remain outstanding, any term of this
Agreement or any other Credit Document relating to the rights or obligations of
the Lenders holding such Incremental Term Loans not adverse to the rights of any
Lender holding a Loan that is not an Incremental Term Loan, including any
provision that becomes a part of this Agreement solely as a result of an
amendment to this Agreement entered into in compliance with Section 2.16, may be
amended, and the performance or observance thereof by any Credit Party or any of
its Subsidiaries may be waived with the written consent of only such Lenders
(and in the case of any such amendment to any Credit Document, the written
consent of each Credit Party a party thereto), without the need to obtain the
consent of any of the other Lenders;


and provided further, that notwithstanding anything to the contrary contained
herein, (i) no Defaulting Lender shall have any right to approve or disapprove
any amendment, waiver or consent hereunder, except that other than as provided
in Section 9.15:


(A)    the principal amount of the Loan of such Defaulting Lender may not be
decreased, and


(B)    the rate of interest for such Defaulting Lender may not be decreased
(except as expressly provided in clause (a)(iii) above) and the pro rata sharing
and funding provisions referenced in clause (a)(iv) above may not be changed, in
either case in a way that would affect the Defaulting Lender more adversely than
the other affected Lenders,


without, in any such case, the consent of such Defaulting Lender,

-90-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------





(ii) each Lender is entitled to vote as such Lender sees fit on any bankruptcy
or insolvency reorganization plan that affects the Loans, (iii) each Lender
acknowledges that the provisions of Section 1126(c) of the Bankruptcy Code
supersede the unanimous consent provisions set forth herein, (iv) the Required
Lenders may consent to allow a Credit Party to use cash collateral in the
context of a bankruptcy or insolvency proceeding, and (v) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto.


9.02    Notices and Other Communications.


(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or delivered to the applicable address,
facsimile number or electronic mail address, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:


(i)    if to the Borrower or the Administrative Agent, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 9.02; and


(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire.


Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile or other form of
electronic transmission shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next business day
for the recipient). Notices and other communications delivered through
electronic communications to the extent provided in subsection (b) below, shall
be effective as provided in such subsection (b).


(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e‑mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall

-91-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



not apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.


(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
ADMINISTRATIVE AGENT AND THE AGENT-RELATED PERSONS DO NOT WARRANT THE ACCURACY
OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
THE ADMINISTRATIVE AGENT OR ANY AGENT-RELATED PERSON IN CONNECTION WITH THE
BORROWER MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent
or any Agent-Related Persons have any liability to the Borrower, any Lender or
any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of the Administrative Agent or such Agent-Related Person; provided,
however, that in no event shall the Administrative Agent or any Agent-Related
Person have any liability to the Borrower, any Lender or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).


(d)    Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices

-92-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



and other communications hereunder by notice to the Borrower and the
Administrative Agent. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.


(e)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan Notices) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.


9.03    No Waiver; Cumulative Remedies.


No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.


Notwithstanding anything to the contrary contained herein or in any other Credit
Document, the authority to enforce rights and remedies hereunder and under the
other Credit Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in

-93-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



accordance with Section 7.01 for the benefit of all the Lenders; provided,
however, that the foregoing shall not prohibit (a) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Credit Documents, (b) [intentionally omitted], (c) any Lender from exercising
setoff rights in accordance with Section 9.09 (subject to the terms of Section
2.12), or (d) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Credit Party under any Debtor Relief Law; and provided, further, that if at any
time there is no Person acting as Administrative Agent hereunder and under the
other Credit Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 7.01 and (ii)
in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.12, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.


9.04    Attorney Costs, Expenses and Taxes.


The Borrower agrees (a) to pay directly to the provider thereof or to pay or
reimburse the Administrative Agent for all costs and expenses incurred in
connection with the development, preparation, negotiation and execution of this
Credit Agreement and the other Credit Documents, the preservation of any rights
or remedies under this Credit Agreement and the other Credit Documents, and any
amendment, waiver, consent or other modification of the provisions hereof and
thereof (whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all Attorney Costs, and (b) to pay or
reimburse the Administrative Agent, each Arranger, and each Lender for all costs
and expenses incurred following an Event of Default in connection with the
enforcement, attempted enforcement, or preservation of any rights or remedies
under this Credit Agreement or the other Credit Documents (including all such
costs and expenses incurred during any “workout” or restructuring in respect of
the Obligations and during any legal proceeding, including any proceeding under
any Debtor Relief Law), including all Attorney Costs. The foregoing costs and
expenses shall include all search, filing, recording, title insurance and
appraisal charges and fees and taxes related thereto, and other out‑of‑pocket
expenses incurred by the Administrative Agent and the cost of independent public
accountants and other outside experts retained by the Administrative Agent or
any Lender. All amounts due under this Section 9.04 shall be payable within ten
(10) Business Days after demand therefor. The agreements in this Section shall
survive the termination of the Commitments and repayment of all other
Obligations.


9.05    Indemnification by the Borrower.



-94-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



(a)    The Borrower shall indemnify and hold harmless the Administrative Agent,
each Agent‑Related Person, each Arranger, each Lender and their respective
Affiliates, directors, officers, employees, counsel, agents, trustees, advisors
and attorneys‑in‑fact (collectively the “Indemnitees”) from and against any and
all liabilities, obligations, losses, damages, penalties, claims, demands,
actions, judgments, suits, costs, expenses and disbursements (including Attorney
Costs) of any kind or nature whatsoever (subject to the provisions of Section
3.01 with respect to Taxes and Other Taxes) that may at any time be imposed on,
incurred by or asserted against any such Indemnitee (whether by a Credit Party
or any other party) in any way relating to or arising out of or in connection
with (a) the execution, delivery, enforcement, performance or administration of
any Credit Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (b) any Commitment or Loan or the use or
proposed use of the proceeds therefrom, or (c) any actual or threatened claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”); provided that such indemnity shall not, as to an Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements are determined by a court of competent jurisdiction in a final
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee. No Indemnitee shall be liable for any damages
arising from the use by others of any information or other materials obtained
through IntraLinks or other similar information transmission systems in
connection with this Credit Agreement, and no Indemnitee shall have any
liability for any indirect, special, incidental, consequential or punitive
damages relating to this Credit Agreement or any other Credit Document or
arising out of its activities in connection herewith or therewith (whether
before or after the Closing Date). All amounts due under this Section 9.05 shall
be payable within ten (10) Business Days after demand therefor. The agreements
in this Section shall survive the resignation of the Administrative Agent, the
assignment by any Lender of any of its interests hereunder, the replacement of
any Lender, the termination of the Commitments and the repayment, satisfaction
or discharge of all the other Obligations.


(b)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under Section 9.04 or Section
9.05(a) to be paid by it to the Administrative Agent (or any sub-agent thereof)
or any Related Party of any of the foregoing, each Lender severally agrees to
pay to the Administrative Agent (or any such sub-agent) or such Related Party,
as the case may be, such Lender’s Credit Percentage (determined in each case as
of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity. The obligations of the Lenders under this
subsection (b) are subject to the provisions of Section 2.11(f).



-95-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



9.06    Payments Set Aside.


To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of set‑off, and such payment or the proceeds of such set‑off
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set‑off had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by the Administrative Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the Federal Funds Rate from time to time in
effect.


9.07    Successors and Assigns.


(a)    Successors and Assigns Generally. The provisions of this Credit Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (f)
of this Section (and, subject to the last sentence of the immediately following
subsection (b), any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Credit Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Credit Agreement.


(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Credit
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:



-96-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



(i)    Minimum Amounts.


(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loan at the time owing to it or in the case of
an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and


(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment or, if the Commitment is not then in effect,
the principal outstanding balance of the Loan of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $2,500,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that if, after giving effect to such assignment,
the amount of the Commitment held by such assigning Lender or the outstanding
principal balance of the Loan of such assigning Lender, as applicable, would be
less than $2,500,000, then such assigning Lender shall assign the entire amount
of its Commitment or Loan, as applicable, at the time owing to it; provided,
further, however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met.


(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Credit Agreement with respect to the Loan or the
Commitment assigned;


(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:


(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any

-97-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



such assignment unless it shall object thereto by written notice to the
Administrative Agent within 5 Business Days after having received notice
thereof;


(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Commitment or Loan if such assignment is to a Person that is not a
Lender, an Affiliate of such Lender or an Approved Fund with respect to such
Lender;


(C)    [Intentionally Omitted]; and


(D)    [Intentionally Omitted].


(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire. If requested by the transferor Lender or the
assignee Lender, upon the consummation of any assignment, the transferor Lender,
the Administrative Agent and the Borrower shall make appropriate arrangements so
that new Notes are issued to the assignee Lender and such transferor Lender, as
appropriate.


(v)    No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or to any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).


(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.


(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall

-98-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



make such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans in accordance with its Credit Percentage (determined assuming each
Lender had funded its Loan in full). Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable Law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Credit Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Credit Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Credit Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Credit Agreement, such Lender shall cease to be a party hereto) but shall
continue to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 9.04 and
9.05 with respect to facts and circumstances occurring prior to the effective
date of such assignment; provided, that expect to the extent otherwise expressly
agreed by the affected parties, no assignment by a Defaulting Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender having been a Defaulting Lender. Any assignment or transfer by a
Lender of rights or obligations under this Credit Agreement that does not comply
with this subsection shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with subsection (d) of this Section.


(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amounts of the Loan owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive in the absence of manifest error, and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Credit Agreement. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

-99-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------





(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Credit Agreement (including all or
a portion of its Commitment and/or the Loans owing to it); provided that
(i) such Lender’s obligations under this Credit Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Credit Agreement.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce such Lender’s rights under this Credit Agreement (subject to Section
9.03) and to approve any amendment, modification or waiver of any provision of
this Credit Agreement; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 9.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.09 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.12 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Credit Documents (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans or
its other obligations under any Credit Document) to any Person except to the
extent that such disclosure is necessary to establish that such commitment, loan
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.


(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a

-100-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



Lender shall not be entitled to the benefits of Section 3.01 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 3.01(e) as
though it were a Lender.


(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Credit Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.


(g)    USA Patriot Act Notice; Compliance. In order for the Administrative Agent
to comply with “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act, prior to any Lender
that is organized under the laws of a jurisdiction outside of the United States
of America becoming a party hereto, the Administrative Agent may request, and
such Lender shall provide to the Administrative Agent, its name, address, tax
identification number and/or such other identification information as shall be
necessary for the Administrative Agent to comply with federal law.


9.08    Confidentiality.


Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Confidential Information (as defined below), except that
Confidential Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Confidential Information and instructed to keep such Confidential Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Credit Document or any
action or proceeding relating to this Credit Agreement or any other Credit
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Credit Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 9.15 or (ii)
any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Confidential Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative

-101-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



Agent, any Lender or any of their respective Affiliates on a nonconfidential
basis from a source other than the Borrower.


For purposes of this Section, “Confidential Information” means all information
received from the Borrower or any Subsidiary relating to the Borrower or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Confidential Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Confidential Information as such Person would accord to its own confidential
information.


Each of the Administrative Agent and the Lenders acknowledges that (a) the
Confidential Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.


9.09    Set‑off.


In addition to any rights and remedies of the Lenders provided by law, upon the
occurrence and during the continuance of any Event of Default, each Lender and
each of its Affiliates are authorized at any time and from time to time, without
prior notice to the Borrower or any other Credit Party, any such notice being
waived by the Borrower (on its own behalf and on behalf of each Credit Party) to
the fullest extent permitted by law, but in the case of a Lender or any
Affiliate of a Lender, subject to receipt of the prior written consent of the
Required Lenders exercised in their sole discretion, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held by, and other indebtedness at any time owing by, such Lender or
Affiliate to or for the credit or the account of the respective Credit Parties
against any and all Obligations owing to such Lender hereunder or under any
other Credit Document, now or hereafter existing, irrespective of whether or not
the Administrative Agent or such Lender shall have made demand under this Credit
Agreement or any other Credit Document and although such Obligations may be
contingent or unmatured or denominated in a currency different from that of the
applicable deposit or indebtedness. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such set‑off and application
made by such Lender; provided, however, that the failure to give such notice
shall not affect the validity of such set‑off and application. Notwithstanding
anything to the contrary in this Section, if any Defaulting Lender shall
exercise any such right of setoff, all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of

-102-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



Section 2.14 and, pending such payment, shall be segregated by such Defaulting
Lender from its other funds and deemed held in trust for the benefit of the
Administrative Agent and the Lenders.


9.10    Interest Rate Limitation.


Notwithstanding anything to the contrary contained in any Credit Document, the
interest paid or agreed to be paid under the Credit Documents shall not exceed
the maximum rate of non‑usurious interest permitted by applicable Law (the
“Maximum Rate”). If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.


9.11    Counterparts.


This Credit Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.


9.12    Integration; Effectiveness.


(a)    This Credit Agreement, together with the other Credit Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Credit Agreement and those of any other Credit Document, the provisions of
this Credit Agreement shall control; provided that the inclusion of supplemental
rights or remedies in favor of the Administrative Agent or the Lenders in any
other Credit Document shall not be deemed a conflict with this Credit Agreement.
Each Credit Document was drafted with the joint participation of the respective
parties thereto and shall be construed neither against nor in favor of any
party, but rather in accordance with the fair meaning thereof.



-103-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



(b)    Except as provided in Section 4.01, this Credit Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Agreement.


9.13    Survival of Representations and Warranties.


All representations and warranties made hereunder and in any other Credit
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof. Such representations and warranties have been or will be relied upon by
the Administrative Agent and each Lender, regardless of any investigation made
by the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of the making of the Loans, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied.


9.14    Severability.


If any provision of this Credit Agreement or the other Credit Documents is held
to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Credit Agreement and the
other Credit Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


9.15    Replacement of Lenders.


If (a) any Lender requests compensation under Section 3.04, (b) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, (c) any Lender
is a Defaulting Lender, or (d) any Lender breaches the terms of this Credit
Agreement in a material manner, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in

-104-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



accordance with and subject to the restrictions contained in, and consents
required by, Section 9.07), all of its interests, rights and obligations under
this Credit Agreement and the related Credit Documents to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:


(i)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 9.07(b);


(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Credit Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);


(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and


(iv)    such assignment does not conflict with applicable Laws.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.


9.16    GOVERNING LAW.


(a)    GOVERNING LAW. THIS CREDIT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


(b)    SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY

-105-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



LENDER OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY, AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF
SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER CREDIT DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AGAINST THE
BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. THE CHOICE OF
FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF
ANY ACTION BY THE ADMINISTRATIVE AGENT OR ANY LENDER OR THE ENFORCEMENT BY THE
ADMINISTRATIVE AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY
OTHER APPROPRIATE JURISDICTION.


(c)    WAIVER OF VENUE. THE BORROWER AND EACH OTHER CREDIT PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER
CREDIT DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9.02. NOTHING IN THIS
CREDIT AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.


9.17    WAIVER OF RIGHT TO TRIAL BY JURY.


EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS

-106-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


9.18    No Conflict.


To the extent there is any conflict or inconsistency between the provisions
hereof and the provisions of any Credit Document, this Credit Agreement shall
control.


9.19    USA PATRIOT Act Notice.


Each Lender that is subject to the Patriot Act and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify such
Borrower in accordance with the Patriot Act.


9.20    No Advisory or Fiduciary Responsibility.


In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Credit Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Credit Agreement provided by the Administrative
Agent, the Arrangers and the Lenders are arm’s-length commercial transactions
between the Borrower, on the one hand, and the Administrative Agent, the
Arrangers and the Lenders, on the other hand, (B) the Borrower has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Credit Documents; (ii) (A) each of the Administrative

-107-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



Agent, the Arrangers and the Lenders has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (B) none of the Administrative
Agent, the Arrangers or any Lender has any obligation to the Borrower or any of
its Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Credit Documents; and
(iii) the Administrative Agent, the Arrangers and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
none of the Administrative Agent, the Arrangers and the Lenders has any
obligation to disclose any of such interests to the Borrower or any of its
Affiliates. To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against the Administrative Agent, the
Arrangers and the Lenders with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.


9.21    [Intentionally Omitted].


9.22    Entire Agreement.


THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

-108-
LEGAL02/34647694v6        

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Term Loan Agreement to
be duly executed as of the date first above written.


BORROWER:                    HEALTHCARE REALTY TRUST
                        INCORPORATED, a Maryland corporation


By:     /s/ Andrew E. Loope            
Name: Andrew E. Loope
Title: Senior Vice President and Corporate Counsel





LEGAL02/34647694v6    

--------------------------------------------------------------------------------



[Signature Page to Term Loan Agreement with
Healthcare Realty Trust Incorporated]




LENDERS:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and as a Lender



By:     /s/ Winita Lau        
Name: Winita Lau
Title: Vice President

































LEGAL02/34647694v6    

--------------------------------------------------------------------------------















[Signatures Continued on Next Page]

LEGAL02/34647694v6    

--------------------------------------------------------------------------------



[Signature Page to Term Loan Agreement with
Healthcare Realty Trust Incorporated]




PNC BANK, NATIONAL ASSOCIATION


By:     /s/ Amdrew T. White        
Name: Andrew T. White
Title: Senior Vice President



































LEGAL02/34647694v6    

--------------------------------------------------------------------------------













[Signatures Continued on Next Page]

LEGAL02/34647694v6    

--------------------------------------------------------------------------------



[Signature Page to Term Loan Agreement with
Healthcare Realty Trust Incorporated]




U.S. BANK NATIONAL ASSOCIATION


By:     /s/ Lori Y. Jensen        
Name: Lori Y. Jensen
Title: Vice President



































LEGAL02/34647694v6    

--------------------------------------------------------------------------------



[Signature Page to Term Loan Agreement with
Healthcare Realty Trust Incorporated]




FIFTH THIRD BANK


By:     /s/ Vera B. McEvoy    
Name: Vera B. McEvoy
Title: Healthcare Officer



LEGAL02/34647694v6    

--------------------------------------------------------------------------------



[Signature Page to Term Loan Agreement with
Healthcare Realty Trust Incorporated]




BRANCH BANKING AND TRUST COMPANY


By:     /s/ Ahaz Armstrong        
Name: Ahaz Armstrong
Title: Assistant Vice President

LEGAL02/34647694v6    

--------------------------------------------------------------------------------



[Signature Page to Term Loan Agreement with
Healthcare Realty Trust Incorporated]




BANK OF MONTREAL - CHICAGO BRANCH


By:     /s/ Lloyd Baron        
Name: Lloyd Baron
Title: Vice President

LEGAL02/34647694v6    

--------------------------------------------------------------------------------



[Signature Page to Term Loan Agreement with
Healthcare Realty Trust Incorporated]




REGIONS BANK


By:     /s/ Michael Kinnick    
Name: Michael Kinnick
Title: Vice President



LEGAL02/34647694v6    

--------------------------------------------------------------------------------



[Signature Page to Term Loan Agreement with
Healthcare Realty Trust Incorporated]




FIRST TENNESSEE BANK, NATIONAL ASSOCIATION


By:     /s/ Marla G.H. Howell    
Name: Marla G.H. Howell
Title: Vice President

LEGAL02/34647694v6    

--------------------------------------------------------------------------------



[Signature Page to Term Loan Agreement with
Healthcare Realty Trust Incorporated]




PINNACLE BANK


By:     /s/ Todd Carter    
Name: Todd Carter
Title: Senior Vice President





LEGAL02/34647694v6    

--------------------------------------------------------------------------------



Schedule 2.01


LENDERS AND COMMITMENTS




Lender




Committed Amount




Credit Percentage
Wells Fargo Bank, National Association
$33,000,000.00
16.500000000%
PNC Bank, National Association
$33,000,000.00
16.500000000%
U.S. Bank National Association
$28,000,000.00
14.000000000%
Fifth Third Bank
$28,000,000.00
14.000000000%
Branch Banking and Trust Company
$28,000,000.00
14.000000000%
Bank of Montreal – Chicago Branch
$20,000,000.00
10.000000000%
Regions Bank
$15,000,000.00
7.500000000%
First Tennessee Bank, National Association
$10,000,000.00
5.000000000%
Pinnacle Bank
$5,000,000.00
2.500000000%
Total:
$200,000,000.00
100.000000000%




LEGAL02/34647694v6    